







LOAN AGREEMENT

(Revolving Credit)

This LOAN AGREEMENT (Revolving Credit) ("Agreement") is executed effective as of
September 22, 2003, by and between CALERA COURT, L.P., a Texas limited
partnership ("Borrower"), whose address is 98 San Jacinto Boulevard, Suite 220,
Austin, Texas 78701-4281, and COMERICA BANK, a Michigan banking corporation
("Lender"), whose address is 1601 Elm Street, 2nd Floor, Dallas, Texas 75201,
Attn:  Real Estate Department.

ARTICLE I

DEFINITION OF TERMS

1.1

Definitions.  As used in this Agreement, the following terms shall have the
respective meanings indicated below:

Acceptable Accounting Standards:  GAAP or sound accounting principles
consistently applied or federal income tax accounting principles consistently
applied, as indicated in the Schedule of Definitions.

Acceptance:  Lender's agreement, to be provided or denied in Lender's sole
discretion pursuant to Section 2.2 hereof, to fund construction of a proposed
House pursuant to an Approved Budget.

Acceptance Termination Date.  The last date Borrower shall be entitled to have
Lender consider additional Houses for Acceptance pursuant to Section 2.2 hereof,
as set forth in the Schedule of Definitions.

Advance:  A disbursement by Lender, whether by journal entry, deposit to
Borrower's account, check to third party or otherwise of any of the proceeds of
the Loan, any insurance proceeds or Borrower's Deposit.

Affidavit of Commencement:  An affidavit in form and substance acceptable to
Lender, duly executed and acknowledged by Borrower and General Contractor,
recorded in the county in which the Land is located, swearing to the date of
commencement of work on Improvements for each House, which affidavit shall be
dated, signed and delivered to Lender within ten (10) days after the
Commencement Date but not before construction of the Improvements for each House
has actually begun.  In all events, the date of commencement of work set forth
in each such Affidavit of Commencement shall not be the date of or prior to the
date on which the Deed of Trust was recorded.

Affidavit of Completion:  An affidavit in form and substance acceptable to
Lender, duly executed and acknowledged by Borrower, recorded in the county in
which the Land is located, swearing to the date of completion of the work on
Improvements for each House.

Affiliate:  When used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

Agreement:  This Loan Agreement together with all exhibits and schedules hereto,
as the same may from time to time be amended or supplemented.

Allocations:  The amounts allocated for each stage of construction of the
Improvements for each House, as set forth in the Approved Budget for each House
for which Advances of Loan proceeds will be made.

Application for Advance:  A written application by Borrower (and such other
parties as Lender may require) in form as required by Lender, addressed and
delivered to Lender, requesting an Advance for the payment of such Approved Work
as has been completed and incorporated into the Mortgaged Property, which, such
Application for Advance shall include such documentation as Lender may require.

Appraisal:  A current appraisal prepared by an MAI or other qualified appraiser
acceptable to Lender, obtained directly by Lender, at Borrower's cost, which
shall satisfy all internal policy requirements of Lender and all rules,
regulations and laws to which Lender is subject, with respect to each unit or
model type of Improvement reflecting a fair value for the proposed Improvement
(not including the Lot) equal to or in excess of that specified by Lender as a
condition to making credit and other financial accommodations available pursuant
to this Agreement.

Appraisal Fee:  The actual cost incurred by Lender for an Appraisal, or Lender's
standard charge (if any) for the review or preparation by an employee or
consultant of Lender of an Appraisal, to be paid by Borrower to Lender pursuant
to the applicable provisions of this Agreement.

Appraised Value:  The value for each particular unit or model type of
Improvement, as reflected in the original or updated Appraisal therefor.

Approved Budget: The budget for each Improvement, once such budget has been
agreed to and accepted in writing by Lender; which Approved Budget shall be in
form and substance acceptable to Lender in Lender's reasonable discretion.

Approved Sales Contract:  A bona fide, legally binding, enforceable contract for
the sale of a House, between Borrower, as seller, and a third party unrelated to
Borrower, as buyer, with respect to which (i) the form and substance of such
contract of sale shall have been previously approved in writing by Lender,
(ii) a non-refundable earnest money deposit in an amount not less than the
Minimum Earnest Money Deposit has been delivered to either an independent escrow
agent or to Borrower to be deposited into a segregated account used solely for
earnest money deposits under sales contracts, and (iii) such buyer has
(A) submitted a fully completed mortgage loan application to a qualified
single-family mortgage lender for the financing of the acquisition of such
House, (B) such single-family mortgage lender has given its written pre-approval
of such mortgage loan application, and (C) such buyer has fully satisfied any
and all other conditions of Borrower as specified in such contract of sale.
 Notwithstanding the foregoing, if such pending sale is not an all cash
acquisition, then if within forty-five (45) days after the date of such contract
of sale, the buyer has not received a final, binding mortgage loan commitment
from a qualified single-family mortgage lender for the financing of the
acquisition of such House, then such contract of sale shall thereafter not be
deemed to constitute an Approved Sales Contract until such commitment has been
secured.

Approved Work:  Only labor and materials furnished in connection with
construction of any Improvement in accordance with the corresponding Approved
Budget, subject however to change orders made in compliance with this Loan
Agreement.

Borrower's Deposit:  Such cash amounts as Lender may deem necessary for Borrower
to deposit with it in accordance with the provisions of Section 2.6(b) of this
Agreement.

Business Day:  A day of the week (but not a Saturday, Sunday or holiday) on
which the offices of Lender are open to the public for carrying on substantially
all of Lender's business functions.  Unless specifically referenced in this
Agreement as a Business Day, all references to "days" shall be to calendar days.

Calendar Quarter:  The three (3) calendar month period (or portion thereof for
the first period) ending on each March 31st, June 30th, September 30th and
December 31st.

Charges:  All fees, charges and/or any other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to the Note and the other Loan Documents, which are
treated as interest under applicable law.

Commencement Date:  With respect to each Improvement, the date on which Approved
Work relating to that Improvement is commenced.

Completion Date:  With respect to each Improvement, the date that is nine (9)
months after the Commencement Date applicable thereto (subject to extension due
to Force Majeure), but in no event beyond the Maturity Date.

Construction Contract:  Singularly and collectively, any and all contracts or
agreements, written or oral, between Borrower and any other party, including any
Contractor or Design Professional, and between any of the foregoing and any
subcontractor, and between any of the foregoing and any other person or entity
relating in any way to the construction of the Improvements including the
performance of labor or the furnishing of standard or specially fabricated
materials or other supplies or services in connection therewith.

Construction Costs:  All costs of labor and material, reasonable architectural,
engineering, interior and landscape design, legal, consulting and other related
fees, taxes on land and improvements, and bond and insurance costs and
commitment fees, interest and other financing charges, all as set forth in an
Approved Budget.

Contested Item:  Any Lien asserted against all or any portion of the Mortgaged
Property if, and so long as (i) Borrower has notified Lender of same within five
(5) days of obtaining knowledge thereof, (ii) Borrower shall diligently and in
good faith contest the same by appropriate legal proceedings which shall operate
to prevent the enforcement of collection of the same and the sale of the
Mortgaged Property or any part thereof, to satisfy the same, (iii) Borrower
shall have furnished to Lender a cash deposit, or an indemnity bond satisfactory
to Lender with a surety satisfactory to Lender, in the amount of such imposition
or lien claim, plus a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith, to ensure
payment of the matters under contest and to prevent any sale or forfeiture of
the Mortgaged Property or any part thereof, (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such imposition or lien claim
so determined, together with all costs, interest and penalties which may be
payable in connection therewith, (v) the failure to pay such imposition or lien
claim does not constitute a default under any other deed of trust, mortgage or
security interest covering or affecting any part of the Mortgaged Property, and
(vi) notwithstanding the foregoing, Borrower shall immediately upon request of
Lender pay any such imposition or lien claim notwithstanding such contest if, in
the reasonable opinion of Lender the Mortgaged Property shall be in jeopardy or
in danger of being forfeited or foreclosed.

Contractor:  Each person or entity with whom Borrower contracts for the
development, construction and completion of the Approved Work or any portion
thereof, including the General Contractor; provided, however, if Borrower acts
as its own general contractor in the construction of the Improvements, then any
and all references in this Agreement to "Contractor" shall be deemed to be a
reference to Borrower or shall be deemed inapplicable and deleted, as the
context thereof shall suggest or require.

Cross-Default Agreement.  That certain Cross-Default and Cross-Collateralization
Agreement dated as of December 19, 1999 (as same may have been, and may be after
the date hereof, modified, amended of supplemented from time to time) made by
the Stratus Borrowers, the 7000 West Borrower, and the 7500 Rialto Borrower for
the benefit of Lender.

Debt:

As of any applicable date of determination thereof, all items of indebtedness,
obligation or liability of a Person, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, joint or several, that
should be classified as liabilities in accordance with GAAP.  In the case of
Borrower, the term "Debt" shall include, without limitation, the Indebtedness.

Debtor Relief Laws:  Title 11 of the United States Code or any other applicable
law, domestic or foreign, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

Deed of Trust:  The Deed of Trust pursuant to which Borrower mortgages the
Mortgaged Property to secure the Loan.

Default Rate:  At any time of determination thereof with respect to the
applicable portion of the Indebtedness, a per annum rate of interest equal to
the sum of the contractual rate of interest which would apply to such
Indebtedness if the Default Rate was not then in effect plus six percent (6%),
but not more than the Maximum Lawful Rate.

Design Professional:  Collectively, the architects, engineers, other
professional consultants and planners, and firms set forth in the Schedule of
Definitions, together with any other person or entity with whom Borrower
contracts for the providing of planning, design, architectural, engineering or
other similar services relating to the Improvements, if any; provided, however,
if the design of the Improvements and preparation of the Plans were done by
Borrower without assistance from an independent professional, then any and all
references in this Agreement to "Design Professional" shall be deemed to be a
reference to Borrower or shall be deemed inapplicable and deleted, as the
context thereof shall suggest or require.

Development Loan:  The loan made as of the date hereof by Stratus Properties
Operating Co., L.P., a Texas limited partnership (in such capacity, referred to
herein as "SPOC") to Borrower in the amount of $1,110,000.00 to finance
Borrower's acquisition of the Land and the development thereof into seventeen
(17) single-family Lots for the construction of the Improvements thereon.  The
Development Loan will be unsecured and is specifically not secured by any lien
or security interest in or to any portion of the Mortgaged Property.

Development Tranche: That certain portion of the indebtedness constituting the
Other Obligations identified as the "$1,110,000 Tranche" under that certain
Letter Agreement dated as of the date hereof made by and between Lender,
Borrower, the Stratus Borrowers, the 7000 West Borrower and the 7500 Rialto
Borrower.

Disbursement Date: The date upon which Lender makes an Advance of Loan proceeds
under this Agreement.

Disposition:  Any sale, lease, exchange, assignment, conveyance, transfer,
trade, or other disposition of all or any portion of the Mortgaged Property (or
any interest therein) or all or any part of the beneficial ownership interest in
Borrower (other than the sale or trading of stock in Stratus Properties Inc.),
except as may be expressly permitted pursuant to the applicable provisions
hereof and of the other Loan Documents.

Document Preparation Fee:  The fees and expenses of counsel to Lender, together
with any special costs or charges of Lender, with respect to the Loan and the
preparation of the Loan Documents including, this Agreement.

Environmental Law:  Any federal, state, or local law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Land or
Improvements, including the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 ("CERCLA"), 42 U.S.C. § 9601 et seq.; Resource,
Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq. as amended by
the Superfund Amendments and Reauthorization Act of 1986 ("SARA"), Pub. L.
99-499, 100 Stat. 1613; the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.; Emergency Planning and Community Right to Know Act of 1986, 42 U.S.C.
§ 1101 et seq.; Clean Water Act ("CWA"), 33 U.S.C. § 1251 et seq.; Clean Air Act
("CAA"), 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act
("FWPCA"), 33 U.S.C. § 1251 et seq.; and any corresponding state laws or
ordinances including the Texas Water Code ("TWC") § 26.001 et seq.; Texas
Health & Safety Code ("THSC") § 361.001 et seq.; Texas Solid Waste Disposal Act,
Tex. Rev. Civ. Stat. Ann. art. 4477-7; and regulations, rules, guidelines, or
standards promulgated pursuant to such laws, statutes and regulations.

ERISA:  The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001,
et seq.

Event of Default:  Any event, happening or occurrence described in Section 7.1
of this Agreement.

Existing Lien:  Collectively, the existing deed of trust liens in favor of
Lender pursuant to those certain Deeds of Trust (as such Deeds of Trust have
been amended and modified, and as the same may hereafter be amended and
modified, collectively, the "Existing Deed of Trust"), as same may have been
amended, affected or modified by the Cross-Default Agreement, securing that
certain loan made by Lender to Stratus Properties Inc., a Delaware corporation,
Stratus Properties Operating Co., L.P., a Delaware limited partnership, Circle C
Land Corp., a Texas corporation, and Austin 290 Properties, Inc., a Texas
corporation (collectively, the "Stratus Borrowers") governed by that certain
Loan Agreement dated December 16, 1999, and evidenced by a term promissory note
of even date therewith executed by the Stratus Borrowers in the original
principal amount of $20,000,000.00 and by a line of credit promissory note
executed by the Stratus Borrowers in the original principal amount of
$10,000,000.00, which notes have been modified whereby each of said notes is now
a revolving credit note and are in the respective amounts of $5,000,000.00 and
$25,000,000.00, as heretofore modified and amended.

Fees:  The various fees set forth in the Schedule of Definitions to be paid by
Borrower to Lender pursuant to the provisions hereof.

Financial Statements: All balance sheets, income statements, statements of
profit and loss, surplus reconciliation statements, statements of cash flow and
other financial data, statements and reports (whether of Borrower, any Guarantor
or any other Loan Party or otherwise) which are required to, have been, or may
from time to time hereafter, be furnished to Lender, for the purposes of, or in
connection with, this Agreement, the transactions contemplated hereby or any of
the Indebtedness.

Financing Statement:  The financing statement or financing statements (on
Standard Form UCC-1 or otherwise) executed and delivered by Borrower in
connection with the Loan, and in such form as may be required by Lender.

Force Majeure:  Any act of God, war, civil disturbance, acts or regulations of
Governmental Authorities affecting the sale or transportation of material,
supplies or labor, and strikes, lockouts and other labor disputes.

GAAP:  Generally accepted accounting principles consistently applied, as
promulgated by the Financial Accounting Standards Board.

General Contractor:  The Person designated by Borrower as its "general
contractor" and identified as such in the Schedule of Definitions.

Governmental Authority:  The United States, each state, each county, each city,
and each other political subdivision in which all or any portion of the
Mortgaged Property is located, and each other political subdivision, agency, or
instrumentality exercising jurisdiction over Lender, Borrower or any Mortgaged
Property.

Governmental Requirements:  All statutes, laws, ordinances, rules, regulations,
orders, writs, injunctions or decrees of any Governmental Authority applicable
to Borrower, Guarantors or the Mortgaged Property.

Guarantors:  Each individual or entity identified in the Schedule of Definitions
as a "Guarantor."

Guaranty:  That or those instruments of guaranty now or hereafter in effect from
Guarantors to Lender guaranteeing the repayment of all or any part of the Loan,
the satisfaction of, or continued compliance with, the covenants contained in
the Loan Documents or both.

Hard Costs:  All Construction Costs other than Soft Costs and land acquisition
costs shown in the applicable Approved Budget.

Hazardous Substance:  Any substance, product, waste, or other material which is
or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful substance under any Environmental Law,
including:  (i) any substance included within the definition of (A) "hazardous
waste" pursuant to Section 1004 of RCRA, (B) "hazardous substance" pursuant to
Section 101 of CERCLA, (C) "regulated substance" pursuant to Section 26.342(11)
of TWC, (D) "hazardous substance" pursuant to Section 361.003(11) of THSC,
(E) "waste" pursuant to Section 30.003(b) of TWC , or (F) "pollutant" pursuant
to Section 26.001(13) of TWC; (ii) asbestos or asbestos-containing materials in
any form that is or could become friable; (iii) polychlorinated biphenyls;
(iv) petroleum products; (v) underground or above-ground storage tanks, whether
empty, filled or partially filled with any substance; (vi) any radioactive
materials, urea formaldehyde foam insulation or radon; and (vii) any other
chemical, material or substance now or in the future defined as a "hazardous
substance," "hazardous material," "hazardous waste," "toxic substance," "toxic
pollutant," "contaminant," or "pollutant" within the meaning of any
Environmental Law.

House:  A single Lot and the Improvements constructed or to be constructed on
such Lot.

Improvements:  The single family detached residences to be constructed by
Borrower upon the Lots, as more particularly described in the Plans; provided,
however, no more than one (1) such residence shall be constructed upon each Lot.

Indebtedness:  (i) The principal of, interest on, or other sums evidenced by the
Note or the Loan Documents; (ii) any other amounts, payments, or premiums
payable under the Loan Documents; (iii) such additional or future sums (whether
or not obligatory), with interest thereon, as may hereafter be borrowed or
advanced from Lender, by or to the Borrower, when evidenced by a promissory note
which, by its terms, is secured by the Deed of Trust (it being contemplated by
Borrower and Lender that such future indebtedness may be incurred); and (iv) any
and all other indebtedness, obligations, and liabilities of any kind or
character of Borrower to Lender, now or hereafter existing, absolute or
contingent, due or not due, arising by operation of law or otherwise, or direct
or indirect, primary or secondary, joint, several, joint and several, fixed or
contingent, secured or unsecured by additional or different security or
securities, voluntarily or involuntarily incurred, known or unknown, or
originally payable to Lender or to a third party and subsequently acquired by
Lender, including (A) late charges, loan fees or charges, and overdraft
indebtedness, (B) costs incurred by Lender in establishing, determining,
continuing or defending the validity or priority of any Lien or in pursuing any
of its rights or remedies under any Loan Document or in connection with any
proceeding involving Lender as a result of any financial accommodation to
Borrower, (C) debts, obligations and liabilities for which Borrower would
otherwise be liable to Lender were it not for the invalidity or unenforceability
of them by reason of any Debtor Relief Law or for any other reason, and (D)
reasonable costs and expenses of attorneys and paralegals, whether any suit or
other action is instituted, and court costs if suit or action is instituted,
(whether any such fees, costs or expenses are incurred at the trial court level
or on appeal, in any Debtor Relief Law proceeding, in administrative
proceedings, in probate proceedings or otherwise); (v) any of the foregoing
 indebtedness, obligations, and liabilities to Lender of Borrower as a member of
any partnership, joint venture, trust or other type of business association, or
other group, and whether incurred by Borrower as principal, surety, endorser,
guarantor, accommodation party or otherwise; and (vi) any and all renewals,
modifications, amendments, restatements, rearrangements, consolidations,
substitutions, replacements, enlargements, and extensions of any of the
foregoing, it being contemplated by Borrower and Lender that Borrower may
hereafter become indebted to Lender in further sum or sums.  Notwithstanding the
foregoing provisions of this definition, the Loan Documents shall not secure any
such other Indebtedness with respect to which Lender is by applicable law
prohibited from obtaining a lien on real property.  Further, the term
"Indebtedness" shall not operate or be effective to constitute or require any
assumption or payment by any Person, in any way, of any debt or obligation of
any other Person to the extent that the same would violate or exceed the limit
provided in any applicable usury or other law or include any consumer loan to
the extent treatment of such loan or extension of credit as part of the
Indebtedness would violate any Governmental Requirement.

Inspecting Person:  A person designated by Lender from time to time who may
inspect the Improvements from time to time for the sole benefit of Lender.

Initial Advance.  The first Advance of Loan proceeds under the Note, which
Advance shall be limited to a maximum of $1,000.00

Inspection Fee:  The sum set forth in the Schedule of Definitions.

Land:  The real property or interest therein described in and covered by the
Deed of Trust, which real property is also described on Exhibit A attached
hereto and incorporated herein by this reference, together with all right,
title, interest, and privileges of Borrower in and to (i) all streets, ways,
roads, alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water and water
rights, timber and crops pertaining to such real estate; and (iv) all
appurtenances and all reversions and remainders in or to such real property.

Lien:  Any valid and enforceable interest in any property, whether real,
personal or mixed, securing an indebtedness, obligation or liability owed to or
claimed by any Person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract and
including, but not limited to, a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes.

Loan:  The loan evidenced by the Note and governed by this Agreement, in the
maximum principal amount of Three Million Dollars ($3,000,000.00), subject to
the Maximum Commitment.

Loan Documents:  This Agreement, the Note, Deed of Trust, Financing Statement,
Guaranty, if any, and any and all other documents now or hereafter executed by
the Borrower, Guarantors, or any other person or party in connection with the
Loan, the indebtedness evidenced by the Note, the Mortgaged Property secured by
the Deed of Trust or the covenants contained in this Agreement.

Loan Origination Fee:  The amounts specified in the Schedule of Definitions.

Loan Party:  Borrower and each other Person who or which shall be liable for the
payment or performance of all or any portion of the Indebtedness or who or which
shall own any property that is subject to (or purported to be subject to) a Lien
which secures all or any portion of the Indebtedness.

Lot:  A single platted and subdivided condominium unit portion of the Land upon
which a single Improvement is to be, has been or is in the process of being,
constructed.

Material Adverse Effect:  Any act, event, condition or circumstance which could
materially and adversely affect the business, operations, condition (financial
or otherwise), performance or assets of Borrower or Guarantor, the ability of
Borrower or Guarantor to perform their respective obligations under any Loan
Document to which it is a party or by which it is bound or the enforceability of
any Loan Document.

Material Litigation:   Any existing or threatened action, suit, litigation or
proceeding, at law or in equity, or before any arbitrator or by or before any
Governmental Authority, pending, or, to the best knowledge of Borrower,
threatened against or affecting any Loan Party, which, if adversely determined,
could materially impair any of the Mortgaged Property or the right of any Loan
Party to carry on its business substantially as now conducted or could have a
Material Adverse Effect.

Maturity Date:  The date on which all outstanding principal and interest on the
Note becomes finally due and payable as specified in the Note.

Maximum Commitment:  The sum of Two Million Dollars ($2,000,000.00); except in
the event that the conditions precedent to increasing the Maximum Commitment
have been satisfied, as provided in Section 2.1 hereof, in which event the
Maximum Commitment shall be increased to Three Million Dollars ($3,000,000.00).

Maximum Lawful Rate:  The maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the transaction evidenced by
the Note and the other Loan Documents.  To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Indebtedness, Lender will utilize the weekly ceiling from time to
time in effect as provided in such Chapter 303.  To the extent United States
federal law permits Lender to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Lender will rely on United
States federal law instead of such Chapter 303 for the purpose of determining
the Maximum Lawful Rate.  Additionally, to the extent permitted by applicable
law, Lender may, at its option and from time to time, utilize any other method
of establishing the Maximum Lawful Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law.

Minimum Earnest Money Deposit:  The minimum deposit to be paid by a buyer under
an Approved Sales Contract, such amount being set forth in the Schedule of
Definitions.

Model House:  A Lot and the single Improvement that is to be, has been, or is in
the process of being, constructed thereon and which at the time of any Advance
covering such Lot and Improvement is not the subject of an Approved Sales
Contract and is intended by Borrower to be furnished and used by Borrower for
on-site office and/or marketing purposes.  A Model House shall not also be
deemed to be a Spec House.  A Model House will become and constitute a Pre-Sold
House when, and for so long as, such Model House becomes subject to an Approved
Sales Contract.

Model House Limit:  The number of Model Houses which can be subject to
Acceptance and inclusion in the Mortgaged Property at any time, such amount
being set forth in the Schedule of Definitions.

Mortgaged Property:  Collectively, the Lots, Improvements and all other
collateral covered by the Loan Documents and securing the Loan.

Net Sale Proceeds:  The gross proceeds from the sale of a House, less the usual
and customary costs and expenses of closing in connection with such sale paid by
Borrower as owner to third-parties who are not Affiliates of Borrower, and less
brokerage commissions or fees, not to exceed six percent (6%) of the total
contract price, paid by Borrower in connection with such sale to a broker or
brokers regardless of whether or not they are Affiliates of Borrower.

Note:  The promissory note dated as of even date herewith in the principal sum
of the Loan (together with all renewals, extensions, modifications, amendments,
rearrangements, consolidations, increases, reinstatements, enlargements,
substitutions or replacements thereof) executed and delivered by Borrower
payable to the order of Lender evidencing the Loan.

Obligations:  Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor, or any other person or party to the
Loan Documents to Lender, the trustee of the Deed of Trust, or others as set
forth in the Loan Documents, and in any deed, lease, sublease, or other form of
conveyance, or any other agreement pursuant to which Borrower is granted a
possessory interest in the Land.

Original Deed of Trust:  That certain Deed of Trust, Security Agreement and
Assignment of Rents and Leases dated April 24, 2003, executed by Borrower, as
grantor thereunder, to Gregg C. Krumme, as Trustee, for the benefit of SPOC, as
beneficiary thereunder, and filed of record in the Real Property Records of
Travis County, Texas, which Original Deed of Trust was subsequently assigned,
conveyed and transferred as of the date hereof to Lender as beneficiary
thereunder, pursuant to which Borrower mortgaged the Mortgaged Property to
secure the Original Note. The Deed of Trust amends, restates and replaces, in
its entirety, the Original Deed of Trust.

Original Note:  That certain Promissory Note (together with all renewals,
extensions, modifications, amendments, rearrangements, consolidations,
increases, reinstatements, enlargements, substitutions or replacements thereof)
dated April 24, 2003, in the original principal amount of TEN MILLION SEVEN
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($10,750,000.00) executed by Borrower,
as the maker thereof, and payable to the order of SPOC, as the payee thereof,
which Original Note has was subsequently assigned and endorsed as of the date
hereof to Lender and is secured by, among others, the Original Deed of Trust, as
amended, restated and replaced in its entirety by the Deed of Trust.  The Note
amends, restates and replaces, in its entirety, the Original Note.

Other Obligations:  All indebtedness, liabilities and other obligations owing to
Lender that are described in and secured by the Existing Liens and/or the
Existing Deed of Trust, together with all indebtedness, liabilities and other
obligations owing to Lender that are identified in and covered by the
Cross-Default Agreement.

Partial Release Fee:  The sum set forth in the Schedule of Definitions to be
paid for the partial release of the lien of the Deed of Trust for each House.

Partial Release Price:  The amount set forth in the Schedule of Definitions.

Permitted Disposition:  (i) The sale, transfer or exchange of any House for
which Lender executes and delivers a release of lien, (ii) a transfer of a
beneficial interest in Borrower or any entity holding a direct or indirect
interest in Borrower by any person or entity holding such an interest to any
other person or entity holding such an interest as of the date of this Agreement
(the "Interest Holders"), (iii) a transfer of a beneficial interest in Borrower
or any entity holding a direct or indirect interest in Borrower for bona fide
estate planning purposes to:  (A) members of such transferor's immediate family
or (B) a trust, the holders of the beneficial interests of which are a current
Interest Holder or a member of the Interest Holder's immediate family, or (iv)
the sale or trading of stock of Stratus Properties Inc.; provided, however, that
a Permitted Disposition shall not include any transfer or series of transfers
which (1) after taking into account any prior Permitted Disposition shall result
in (x) the proposed transferee owning (directly or indirectly) more than 49% of
the interests in Borrower or any entity holding a direct or indirect interest in
Borrower unless such transferee owned more than 49% of such interests as of the
date of this Agreement, or (y) a transfer of more than 49% of the interests in
Borrower or any entity holding a direct or indirect interest in Borrower; (2)
shall result in a change of control of Borrower or the day to day operations of
the Mortgaged Property; (3) Borrower shall have failed to have communicated to
Lender in writing, together with copies of all instruments intended to effect
such transfer, at least ten (10) business days prior to the effective date of
such transfer; or (4) occurs at any time when an Event of Default has occurred
and remains uncured.  For the purposes of Permitted Dispositions, a change of
control of Borrower or any entity holding a direct or indirect interest in
Borrower shall be deemed to have occurred if there is any change in the identity
of the individual or group of individuals who have the right, by virtue of the
articles of incorporation, articles of organization, the by-laws or an
agreement, with or without taking any formative action, to cause Borrower or
such entity to take some action or to block Borrower or such entity from taking
some action which, in either case, Borrower or such entity could take or could
refrain from taking were it not for the rights of such stockholders, partners or
members of Borrower or such entity, as the case may be.

Permitted Encumbrances:  Liens in favor of Lender (including the Existing
Liens), all matters shown on Schedule B of the Title Policy, for taxes not yet
due and payable, Liens not delinquent arising in the ordinary course of business
and created by statute in connection with worker's compensation, unemployment
insurance, social security and similar statutory obligations, and Contested
Items.

Person or person:  Any individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated association, joint
stock company, government, municipality, political subdivision or agency, or
other entity.

Plans:  The plans and specifications for the construction of each House,
prepared by Borrower or the Design Professional and approved by Lender as
required herein, by all applicable Governmental Authorities, by any party to a
purchase or construction contract with a right of approval and by each party
issuing a commitment to guarantee, insure, purchase or refinance the Loan or
portion thereof, and all amendments and modifications thereof approved in
writing by the same.

Pre-Sold House:  A Lot and the Improvement which is to be, has been or is in the
process of being, constructed thereon, and which is the subject of an Approved
Sales Contract.

Related Debt:  All indebtedness (i) of Stratus 7000 West Joint Venture ("7000
West Borrower") under those two loans made by Lender to the 7000 West Borrower
under that Construction Loan Agreement dated April 9, 1999 ("Phase I") and again
on February 24, 2000 ("Phase II"), for the construction of the project as
described therein to be developed on that certain property located in Travis
County, Texas, and in connection therewith the 7000 West Borrower has executed
and delivered that certain Promissory Note dated April 9, 1999, for Phase I in
the original sum of $6,600,000.00 and executed and delivered that certain
Promissory Note in the original sum of $7,700,000.00 dated February 24, 2000;
and (ii) of Lantana Office Properties I, L.P., a Texas limited partnership
(formerly known as 7500 Rialto Boulevard, L.P., a Texas limited partnership)
("7500 Rialto Borrower") under that loan made by Lender to the 7500 Rialto
Borrower under that certain Construction Loan Agreement dated as of June 11,
2001, for the construction of that certain office building as described therein
to be developed on that certain property located in Travis County, Texas and
more fully described therein and in connection therewith the 7500 Rialto
Borrower executed and delivered that certain Promissory Note dated June 11,
2001, in the original principal amount of $18,350,000.00.  As used hereunder,
the term "Related Debt" shall include, without limitation, all amounts
previously advanced by Lender under any loan to any such parties, all interest
thereon and other charges and additions thereto, as well as all committed but as
yet unadvanced funds under any loan facility established by Lender for any such
parties and all contingent future funding obligations of Lender under any
revolving credit facility established by Lender for any such parties.

Sales Contracts:  All contracts relating to the sale of Houses, including all
Approved Sales Contracts.

Schedule of Definitions:  The Schedule of Definitions attached to this Agreement
and incorporated herein by reference for all purposes, containing the specific
information or identity of certain terms and definitions used herein.

Security Agreement:  The Security Agreement shall mean all security agreements,
whether contained in the Deed of Trust, a separate security agreement or
otherwise creating a security interest in all personal property and fixtures of
Borrower (including replacements, substitutions and after-acquired property) now
or hereafter located in or upon the Lots or Improvements, or used or intended to
be used in the operation thereof, to secure each Loan.

Soft Costs:  All architectural, engineering, interior and landscape design,
legal, consulting and other related fees, taxes on land and improvements, bond
and insurance costs, and commitment fees, interest and other financing charges,
all as set forth in the Approved Budget.

Spec House:  A Lot and the Improvement which is to be, has been or is in the
process of being, constructed thereon, and which at the time of Acceptance is
not the subject of an Approved Sales Contract and is not  Model House.  A Model
House shall not be deemed to be a Spec House.  A Spec House will become and
constitute a Pre-Sold House when, and for so long as, such Spec House becomes
subject to an Approved Sales Contract.

Spec House Limit:  The number or percentage of Spec Houses which may be subject
to Acceptance and inclusion in the Mortgaged Property at any time, such limit
being set forth in the Schedule of Definitions.

Special Account:  An account established by Borrower with Lender (in which
Borrower shall at all times maintain a minimum balance of $1,000.00) into which
all Advances made directly to Borrower will be deposited.

Telephone Notice Authorization: An agreement in form satisfactory to Lender
authorizing telephonic and facsimile notices of borrowing and establishing a
codeword system of identification in connection therewith.

Title Company:  The Title Company (and its issuing agent, if applicable) issuing
the Title Policy, which shall be acceptable to Lender in its sole and absolute
discretion.

Title Policy:  A mortgagee policy of title insurance issued by the Title Company
and accepted by Lender, on a coinsurance or reinsurance basis if and as required
by Lender, in the amount of the Loan insuring that the Deed of Trust constitutes
a valid lien covering the Mortgaged Property subject only to those exceptions
which Lender may approve and containing such endorsements as Lender may require.

1.2

Additional Definitions.  As used herein, the following terms shall have the
following meanings:

(a)

"Hereof," "hereby," "hereto," "hereunder," "herewith," and similar terms mean
of, by, to, under and with respect to, this Agreement or to the other documents
or matters being referenced.

(b)

"Heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with, the date of this Agreement.

(c)

All pronouns, whether in masculine, feminine or neuter form, shall be deemed to
refer to the object of such pronoun whether same is masculine, feminine or
neuter in gender, as the context may suggest or require.

(d)

All terms used herein, whether or not defined in Section 1.1 hereof, and whether
used in singular or plural form, shall be deemed to refer to the object of such
term whether such is singular or plural in nature, as the context may suggest or
require.

(e)

"Including" means including, without limitation.

(f)

The phase "attorneys fees" and "legal fees" include any and all counsel,
attorney, paralegal and law clerk fees and disbursements, including at the
pre-trial, trial and appellate levels incurred or paid by Beneficiary or Trustee
in protecting Beneficiary's interest in the Mortgaged Property or enforcing its
rights hereunder, whether with respect to retained firms, the reimbursement for
the expenses of in-house staff or otherwise.

(g)

References to "Legal Requirements," "Environmental Laws," "Debtor Release Laws,"
"applicable law," any other specifically named law and any other similar terms
also refer to such laws and items as now or hereafter amended or modified.

ARTICLE II

THE LOAN

2.1

Agreement to Lend.  Subject to the terms, provisions and conditions of this
Agreement, Lender hereby agrees to make to Borrower, and Borrower hereby agrees
to accept from Lender, Advances of proceeds of the Loan as provided in this
Agreement; provided, however, that the aggregate amount of all Advances made
and/or committed to be made hereunder, but exclusive of amounts repaid, shall
not exceed the Maximum Commitment.  The principal amount of the Note represents
a revolving credit, all or any part of which may be advanced to Borrower, paid
by Borrower and readvanced to Borrower from time to time, subject to the other
terms hereof and the conditions, if any, contained in the Loan Documents;
provided, however, the aggregate amount of the Advances made and outstanding at
any time does not exceed the Maximum Commitment.  The nature of the Loan is a
guidance line of credit.  Nothing to the contrary contained herein or in any of
the Loan Documents shall obligate or be construed to obligate Lender to make, or
shall entitle or be construed to entitle Borrower to receive, any Advance
hereunder as to any specified House or Houses until Acceptance thereof by
Lender.  Borrower acknowledges and agrees that Lender, in its sole and absolute
discretion, with or without reason or justification, will make the decision as
to whether any specified House or Houses will receive Acceptance by Lender.
 Borrower has no right and hereby waives, relinquishes and releases any right
which it might now or hereafter have, to demand Lender to make any Advance
hereunder as to any specified House or Houses until Acceptance thereof by
Lender.  Borrower's liability for repayment of the interest on account of the
Loan shall be limited to and calculated with respect to Loan proceeds actually
disbursed to Borrower pursuant to the terms of this Agreement and the Note and
only from the date or dates of such disbursements.  Lender may, in Lender's
discretion, disburse Loan proceeds by journal entry to pay interest and
financing costs and disburse Loan proceeds directly to third parties to pay
costs or expenses required to be paid by Borrower pursuant to this Agreement.
 Loan proceeds disbursed by Lender by journal entry to pay interest or financing
costs, and Loan proceeds disbursed directly by Lender to pay costs or expenses
required to be paid by Borrower pursuant to this Agreement, shall constitute
Advances to Borrower.

As of the inception of the Loan, and for so long thereafter as the following
conditions to the increase of the Maximum Commitment have not been met, the
Maximum Commitment shall be limited to Two Million Dollars ($2,000,000.00).
 However, in the event that (i) the limitation on the total maximum aggregate
amount of the Other Obligations and the Related Debt has been removed in
accordance with the terms of that certain letter agreement (the "Commitment
Limitation Letter Agreement") dated as of June 30, 2003, made by and between
Lender and the Stratus Borrowers, the 7000 West Borrower and the 7500 Rialto
Borrower, and (ii) the Loan is not then in default and no condition exists and
no event has occurred which, with the giving of notice thereof or the passage of
time, or both, would constitute an Event of Default under this Agreement or with
respect to any of the Related Debt or any of the Other Obligations, then (iii)
upon written confirmation by Lender to Borrower pursuant to the terms of the
Commitment Limitation Letter Agreement that such conditions precedent have been
met, the Maximum Commitment shall be increased by One Million Dollars
($1,000,000.00) to a maximum amount of Three Million Dollars ($3,000,000.00).

2.2

House Acceptance.  Borrower may from time to time propose that Lender accept a
House for funding in accordance with an Approved Budget for same.  "Acceptance"
shall be deemed to have occurred and Lender shall be deemed to have committed to
make Advances with respect to any such House at such time as Borrower has
executed and/or delivered to Lender all of  the items required by Section 3.1
hereof and otherwise satisfied all of the other conditions set forth in
Section 3.1 hereof.  Lender shall, within 15 days after receipt of the above
written notice, provide Borrower written notice of Lender's acceptance or
rejection of any such proposed House together with an Approved Budget for same.
 Borrower shall not be entitled to propose that any Houses receive Lender
Acceptance either (i) after the Acceptance Termination Date, or (ii) to the
extent the total Maximum Aggregate Advances Per House for all Houses already
equals the Maximum Commitment.

2.3

Maximum Commitment. Under no circumstances shall Borrower be entitled to an
aggregate amount of Advances outstanding at any time for the Mortgaged Property
as a whole in excess of the Maximum Commitment.  It is recognized and agreed
that all Applications for Advances shall indicate and be based on the actual
percentage of completion of the Approved Work for each House as calculated using
the Approved Budget for same and shall otherwise be on a form and with detail as
may be required by Lender in Lender's reasonable discretion.  Any percentage of
completion of Approved Work for any House indicated by Borrower on any report or
notice delivered to Lender shall be subject to verification by Lender.  To the
extent, for whatever reason, the outstanding balance of the Loan should ever
exceed the aggregate amount of then applicable actual percentage of completion
of the Approved Work for each and all Houses as calculated using the Approved
Budget for each, Borrower shall immediately upon demand by Lender make any
principal reductions necessary such that the then outstanding balance of the
Loan shall not exceed then applicable aggregate amount.  The aggregate maximum
amount of any and all Advances for each House (the "Maximum Aggregate Advances
Per House") shall not exceed the lesser of (a) Borrower's total cost of
construction and completion of such House as provided in the Approved Budget for
such House (subject to the limitations of Section 3.4(a) hereof), or (b) as
applicable (i) for any Model House, 75% of the Appraised Value of such Model
House, (ii) for any Spec House, the lesser of 75% of the Appraised Value of such
Spec House or $550,000, or (iii) for any House that is not a Model House or Spec
House, 80% of the Appraised Value of such House.

2.4

Allocations.  The purposes for which Loan proceeds are allocated and the
respective amounts of such Allocations are set forth in the Approved Budget.
 The Allocations for any House shall be disbursed only for the purposes set
forth in the Approved Budget for such House.  Lender shall not be obligated to
make an Advance for an Allocation set forth in the Budget to the extent that the
amount of the Advance for such Allocation would, when added to all prior
Advances for such Allocation, exceed the total of such Allocation as set forth
in the Approved Budget.

2.5

Reallocations.  Lender reserves the right, at its option after the request by
Borrower for same, to disburse Loan proceeds allocated to any of the
Allocations, or any percentage allocated to each stage of disbursement as set
forth in an Approved Budget, for such other purposes or in such different
percentages as Lender may, in its sole discretion, deem necessary or advisable.
 Borrower shall not be entitled to require that Lender reallocate funds among
the Allocations or percentage among the various stages of disbursement set forth
in an Approved Budget.

2.6

Contingency Allocations.  Any amount allocated in an Approved Budget for
"contingencies" or other non-specific purposes may, in Lender's discretion, be
disbursed by Lender to pay contingent costs and expenses of construction costs,
maintaining, and promoting the Mortgaged Property and such other costs or
expenses as Lender shall approve.  Under no circumstances shall the Borrower
have the right to require Lender to disburse any amounts so allocated and Lender
may impose such requirements and conditions as it deems prudent and necessary
should it elect to disburse all or any portion of the amounts so allocated.

2.7

[Intentionally Deleted]

2.8

Loan Term.  In addition to any earlier payments as may be required by this
Agreement or other Loan Documents (including, without limitation, the mandatory
release payments described in Section 10.2 hereof), the entire outstanding
balance of the Loan shall be due and payable in full on the Maturity Date.

2.9

Limitation on Spec Houses.  Lender shall have no obligation to effectuate
Acceptance of any new proposed Spec House if the effect of such Acceptance would
be to cause the number of all Spec Houses within the Mortgaged Property to
exceed the Spec House Limit.  If, at any time or for whatever reason, the number
of all Spec Houses in the Mortgaged Property should exceed the Spec House Limit,
then, Borrower shall be required to effectuate a mandatory partial release as to
a sufficient number of Spec Houses such that the Spec House Limit would not
thereafter be exceeded.  Such mandatory release would be effectuated in
accordance with the provisions of Section 10.2 hereof.

2.10

Limitation on Model Houses.  Lender shall have no obligation to effectuate
Acceptance of any new proposed Model House if the effect of such Acceptance
would be to cause the number of all Model Houses within the Mortgaged Property
to exceed the Model House Limit.  If, at any time or for whatever reason, the
number of all Model Houses in the Mortgaged Property should exceed the Model
House Limit, then Borrower shall be required to effectuate a mandatory partial
release as to a sufficient number of Model Houses such that the Model House
Limit would not thereafter be exceeded.  Such mandatory release would be
effectuated in accordance with the provisions of Section 10.2 hereof.

2.11

Payment of Fees.  Borrower shall pay to Lender, as a condition precedent to
Lender's obligations hereunder, the following fees at the time indicated below:

(a)

The Appraisal Fee, if any, shall be paid concurrently with each new request for
Acceptance of a House.

(b)

The Credit Report Fee shall be paid concurrently with the execution and delivery
hereof.

(c)

A Loan Origination Fee shall be paid with respect to each House for which Lender
is requested to advance Loan funds, concurrently with the submission of such
House for Acceptance.

(d)

The Inspection Fee shall be paid within five (5) days after demand therefor by
Lender.

(e)

The Partial Release Price shall be paid by Borrower to Lender concurrently with
and as a condition to the release from the lien of the Deed of Trust of any Lot
or House.

ARTICLE III

ADVANCES

3.1

Conditions to Acceptance of Houses and Advances With Respect Thereto.
 Acceptance by Lender of any House pursuant to Section 2.2 hereof and the making
of an Advance with respect thereto shall be subject to the prior or simultaneous
satisfaction of each of the conditions set forth in this Section.   In the event
that any condition precedent is not so satisfied but Lender deems Acceptance to
have occurred as to a particular House notwithstanding the same, such election
shall not constitute a waiver of such condition and the condition shall be
satisfied prior to any subsequent Advance or Acceptance, as the case may be.

(a)

All of the Loan Documents shall be in full force and effect and binding and
enforceable obligations of Borrower and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby, and there shall exist no Event of Default or any
event, omission or failure of condition which would constitute an Event of
Default after notice or lapse of time, or both.

(b)

Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.

(c)

Borrower shall have delivered, or caused to have been delivered, to Lender or
done or caused to have been done, to Lender's satisfaction each and every of the
following items:

(1)

This Agreement (together with all addenda, schedules, exhibits, certificates,
opinions, financial statements and other documents to be delivered pursuant
hereto), the Note, the Deed of Trust, the Guaranty and all other Loan Documents
duly executed, acknowledged (if required) and delivered by Borrower and any Loan
Party who is a party thereto.

(2)

(i) Copies of resolutions of the board of directors, partners or members or
managers, as applicable, of each Loan Party evidencing approval of the borrowing
hereunder and the transactions contemplated by the Loan Documents, and
authorizing the execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party or by which it is otherwise bound, which
resolutions shall have been certified by a duly authorized officer, partner or
other representative, as applicable, of each Loan Party as of the date of this
Agreement as being complete, accurate and in full force and effect;
(ii) incumbency certifications of a duly authorized officer, partner or other
representative, as applicable, of each Loan Party, in each case, identifying
those individuals who are authorized to execute the Loan Documents for and on
behalf of such Person(s), respectively, and to otherwise act for and on behalf
of such Person(s); (iii) certified copies of articles of incorporation and
bylaws, partnership agreement, certificate of limited partnership, articles of
organization, regulations or operating agreement of each such Person, as
applicable, and all amendments thereto; and (iv) certificates of existence, good
standing and authority to do business, as applicable, certified substantially
con­temporaneously with the date of this Agreement, from the state or other
jurisdiction of organization of each such Person and from every other state or
jurisdiction in which such Person is required, under applicable law, to be
qualified to do business.

(3)

Proof that appropriate security agreements, financing statements, mortgages,
deeds of trust, collateral and such additional documents or certificates as may
be required by Lender and/or required under the terms of any and every Loan
Document, and such other documents or agreements of security and appropriate
assurances of validity, perfection and priority of Lien as Lender may request
shall have been executed and delivered by the appropriate Persons and recorded
or filed in such jurisdictions and such other steps shall have been taken as
necessary to perfect, subject only to Permitted Encumbrances, the Liens granted
thereby.

(4)

An opinion of Borrower's legal counsel, dated as of the date of this Agreement,
and covering such matters as are required by Lender and which is otherwise
satisfactory in form and substance to Lender.

(5)

To the extent necessary and applicable as of the Disbursement Date, copies of
each authorization, license, permit, consent, order or approval of, or
registration, declaration or filing with, any Governmental Authority or other
Person obtained or made by Borrower or any other Person in connection with the
transactions contemplated by the Loan Documents and which is material to the
financial condition of Borrower or such other Person or the conduct of its
business or the transactions contemplated hereby or the Mortgaged Property,
including building permits.

(6)

A UCC, tax lien and judgment lien record searches, disclosing no notice of any
Liens or encumbrances filed against any of the Mortgaged Property, other than
the Permitted Encumbrances.

(7)

Evidence of insurance coverage as required by this Agreement and the Deed of
Trust.

(8)

The Title Policy (or the Title Company's unconditional commitment to issue the
Title Policy upon recordation of the Deed of Trust).

(9)

Evidence that none of the Mortgaged Property is or will be located within any
designated flood plain or special flood hazard area.

(10)

A full-size, single sheet copy of all recorded subdivision or plat maps of the
Land approved (to the extent required by Governmental Requirements) by all
Governmental Authorities, if applicable, and legible copies of all instruments
representing exceptions to the state of title to the Land.

(11)

When available, an original or a copy of each proposed Construction Contract
covering any proposed Improvements.

(12)

A copy of the Plans covering all proposed Improvements.

(13)

Evidence that all applicable zoning ordinances and restrictive covenants
affecting the Land permit the use for which the Improvements are intended and
have been or will be complied with.

(14)

Current Financial Statements of Borrower and Guarantor.

(15)

Except with respect to the Acceptance of the first four (4) Houses hereunder and
the Initial Advance for each such House, evidence that all streets furnishing
access to the Land have been dedicated to public use and installed and accepted
by applicable Governmental Authorities; and, except as permitted by Lender,
evidence that all streets furnishing access to any House for which a request for
Advance has been made, have been or will be timely constructed in accordance
with all applicable laws and development requirements.

(16)

Except with respect to the Acceptance of the first four (4) Houses hereunder and
the Initial Advance for each such House, evidence satisfactory to Lender showing
the availability of all necessary utilities at the boundary lines of the Land
and, except as permitted by Lender, at the boundary lines of each Lot with
respect to which a request for Advance has been made, including sanitary and
storm sewer facilities, potable water, telephone, electricity, gas, and
municipal services.

(17)

Building permit(s) and all other permits required with respect to the
construction of the Improvements and evidence that the proposed use of the Land
and Improvements and construction of the Improvements thereon complies with all
Governmental Requirements, including applicable zoning ordinances and
restrictive covenants.

(18)

An Approved Budget for each House.

(19)

As to each separate floor plan for proposed Improvements, an Appraisal.

(20)

If requested by Lender, a waiver of lien or lien subordination agreement(s)
executed by Contractor and by each contractor, laborer and supplier furnishing
labor or materials to the Mortgaged Property, in a form acceptable to Lender,
for work performed or materials supplied prior to the date of each Advance.

(21)

Except in the case of Spec Houses and Model Houses, a fully executed copy of the
Approved Sales Contract for each House together with such supplementary
documentation as Lender may reasonably require (e.g., such buyer's written
evidence of creditworthiness, etc.).

(22)

Evidence that each Lot for which an Advance for an Improvement thereon is
requested has been cleared, filled and graded, as necessary, and is in all
respects ready for construction of the Improvement thereon.

(23)

As a condition to the final Advance with respect to any House, evidence
satisfactory to Lender that all streets furnishing access to such House have
been completed (and dedicated, if not private streets), and that all necessary
utilities for the use of such Houses have been brought to the House, are
completed and connected.

(24)

Such other instruments, evidence or certificates as Lender may reasonably
request, including (without limitation) the additional items listed under
"Additional Items Required" in the Schedule of Definitions.

3.2

Conditions to All Advances.  In addition to any other terms and conditions set
forth in this Agreement, the obligation of Lender to make any Advance under this
Agreement shall be further subject to the satisfaction of each of the following
conditions precedent on or before the Disbursement Date for such Advance:

(a)

All Loan Documents shall be in full force and effect and binding and enforceable
obligations of each Loan Party to the extent a party thereto.

(b)

Each of the representations and warranties of each Loan Party under any Loan
Document shall be true and correct in all material respects.

(c)

No Event of Default shall have occurred and be continuing; there shall exist no
Material Adverse Effect; and no provision of law, any order of any Governmental
Authority, or any regulation, rule or interpretation thereof, shall have had any
Material Adverse Effect on the validity or enforceability of any Loan Document.

(d)

Borrower shall have delivered to Lender an Application for Advance that complies
with Section 3.4, and all accompanying documents required by that section.

(e)

Receipt by Lender of a monthly endorsement to the Title Policy (or if an
endorsement is not available, a letter from the Title Company) showing "nothing
further" of record affecting the Land from the date of recording of the Deed of
Trust, except such matters as Lender specifically approves.

(f)

Receipt by Lender of waivers signed and acknowledged (notarized) by each
Contractor that has done work included within any prior Application for Advance
that the respective Contractor has been paid in full (except for required
retainage) for, and waiving any mechanic's and materialmen's lien rights with
respect to, all work done at least 45 days prior to the current Application for
Advance.

(g)

The Improvements shall not have been materially damaged by fire or other
casualty.

(h)

None of the Land shall be subject to condemnation proceedings or negotiations
for sale in lieu thereof.

(i)

Borrower shall have recorded the executed Affidavits of Commencement to the
extent required under Section 5.13 of this Agreement.

(j)

Lender shall have received payment of all Fees then due and payable.

(k)

Except with respect to the Initial Advance, the Development Loan shall have
closed and is currently being funded by SPOC to Borrower as development
progresses in accordance therewith.

(l)

Lender shall have obtained from the Inspecting Person an inspection report
relating to the House or Houses for which a request for Advance has been made,
which report shall be satisfactory to Lender in its sole discretion.

3.3

Advance Procedure.  Except as hereinafter provided, Borrower may request an
Advance by submitting to Lender an Application for Advance by an authorized
representative of Borrower, subject to the following:

(a)

each such Application for Advance shall include, without limitation, the
proposed amount of such Advance and the proposed Disbursement Date, which date
must be a Business Day and which must be not less than three (3) Business Days
after the date of the Application for Advance;

(b)

an Application for Advance, once communicated to Lender, shall not be revocable
by Borrower;

(c)

each Application for Advance, once communicated to Lender, shall constitute a
representation, warranty and certification by Borrower as of the date thereof
that:

(i)

both before and after the making of such Advance, all of the Loan Documents are
and shall be valid, binding and enforceable against each Loan Party that is a
party thereto, as applicable;

(ii)

all terms and conditions precedent to the making of such Advance have been
satisfied, and shall remain satisfied through the date of such Advance;

(iii)

the making of such Advance will not cause the aggregate principal amount of all
Advances under the Note to exceed the Maximum Commitment;

(iv)

no Event of Default shall have occurred or be in existence, and none will exist
or arise upon the making of such Advance;

(v)

the representations and warranties contained in this Agreement, and the other
Loan Documents are true and correct in all material respects and shall be true
and correct in all material respects as of the making of such Advance; and

(vi)

the Advance will not violate the terms or conditions of any contract, indenture,
agreement or other borrowing of any Loan Party.

Lender may elect (but without any obligation to do so) to make an Advance upon
the telephonic or facsimile request of Borrower, provided that Borrower has
first executed and delivered to Lender a Telephone Notice Authorization.  If any
such Advance based upon a telephonic or facsimile request is made by Borrower,
Lender may require Borrower to confirm said telephonic or facsimile request in
writing by delivering to Lender, on or before 11:00 a.m. (Dallas, Texas time) on
the next Business Day following the Disbursement Date of such Advance, a duly
executed written Application for Advance, and all other provisions of this
Section 2.1 shall be applicable with respect to such Advance.  In addition,
Borrower may authorize Lender to automatically make Advances pursuant to such
other written agreements as may be entered into by Lender and Borrower.  Lender
shall not be obligated to undertake any Advance hereunder more than once in any
30-day period for each House.  Except as set forth in this Agreement, all
Advances are to be made by direct deposit into the Special Account.

3.4

Limitation on Advances; Borrower's Deposit.

(a)

To the extent that Loan proceeds disbursed by Lender hereunder are insufficient
to pay all costs required for the development, construction and completion of
the Approved Work, Borrower shall pay such excess costs with funds advanced
under the Development Loan.  Under no circumstances shall Lender be required to
disburse any proceeds of the Loan in excess of the then applicable actual
percentage of completion of the Approved Work for each House as calculated using
the Approved Budget for same as to any House or as to the entirety of the
Mortgaged Property.

(b)

If at any time Lender shall in its sole discretion deem that the undisbursed
proceeds of the Loan are insufficient to meet the costs of completing
construction of the Approved Work, plus the costs of insurance, ad valorem taxes
and other normal costs incidental to the Approved Work or ownership of the
Mortgaged Property, Lender may refuse to make any additional Advances to
Borrower hereunder until Borrower shall have deposited with Lender sufficient
additional funds ("Borrower's Deposit") to cover the deficiency which Lender
deems to exist.  Such Borrower's Deposit will be disbursed by Lender to Borrower
pursuant to the terms and conditions hereof as if they constituted a portion of
the Loan being made hereunder.  Borrower agrees upon fifteen (15) days written
demand by Lender to deposit with Lender such Borrower's Deposit.  Lender shall
pay interest on the Borrower's Deposit at a rate typically paid by Lender on
similar deposits.

3.5

Withholding on Advances.  Lender may withhold from an Advance or, on account of
subsequently discovered evidence, withhold from a later Advance under this
Agreement, or require Borrower to repay to Lender the whole or any part of any
earlier Advance, to such extent as may be necessary to protect Lender from loss
on account of (i) defective work not remedied or requirements of this Agreement
not performed, (ii) liens filed or reasonable evidence indicating probable
filing of liens against the Mortgaged Property, or (iii) failure of Contractor
to make payments to subcontractors for material or labor.  When the foregoing
applicable grounds are satisfied and removed, such withheld amount shall be
promptly released.

3.6

Lender's Books and Records.  The amount and date of each Advance hereunder, the
amount from time to time outstanding under the Note and the amount and date of
any repayment hereunder or under the Note, shall be noted on Lender's books and
records, which shall be conclusive evidence thereof, absent manifest error;
provided, however, any failure by Lender to make any such notation, or any error
in any such notation, shall not relieve Borrower of its obligations to pay to
Lender all amounts owing to Lender under or pursuant to the Loan Documents, in
each case, when due in accordance with the terms hereof or thereof.

3.7

Payments on Non-Business Day.  In the event that any payment of any principal,
interest, fees or any other amounts payable by Borrower under or pursuant to any
Loan Document shall become due on any day which is not a Business Day, such due
date shall be extended to the next succeeding Business Day, and, to the extent
applicable, interest shall continue to accrue and be payable for and during any
such extension.

3.8

Payment Procedures.  Unless otherwise expressly provided in a Loan Document, all
sums payable by Borrower to Lender under or pursuant to any Loan Document,
whether principal, interest, or otherwise, shall be paid, when due, directly to
Lender at the office of Lender identified in this Agreement, or at such other
office of Lender as Lender may designate in writing to Borrower from time to
time, in immediately available United States funds, and without setoff,
deduction or counterclaim.  Lender may, in its discretion, charge any and all
deposit or other accounts (including any account evidenced by a certificate of
deposit or time deposit) of Borrower maintained with Lender for all or any part
of any Indebtedness then due and payable; provided, however, that such
authorization shall not affect Borrower's obligations to pay all Indebtedness,
when due, whether or not any such account balances maintained by Borrower with
Lender are insufficient to pay any amounts then due.

3.9

Advance Not A Waiver; Advance Not An Approval.  

(a)

No Advance of the proceeds of the Loan shall constitute a waiver of any of the
conditions of Lender's obligation to make further Advances, nor, in the event
Borrower is unable to satisfy any such condition, shall any such Advance have
the effect of precluding Lender from thereafter declaring such inability to be
an Event of Default.

(b)

The making of any Advance or part thereof shall not be deemed an approval or
acceptance by Lender of the work theretofore done.  Lender shall have no
obligation to make any Advance or part thereof after the happening of any Event
of Default, but shall have the right and option so to do; provided that if
Lender elects to make any such Advance, no such Advance shall be deemed to be
either a waiver of the right to demand payment of the Loan, or any part thereof,
or an obligation to make any other Advance.

3.10

Receipt of Payments by Lender.  Any payment by Borrower of any of the
Indebtedness made by mail will be deemed tendered and received by Lender only
upon actual receipt thereof by Lender at the address designated for such
payment, whether or not Lender has authorized payment by mail or in any other
manner, and such payment shall not be deemed to have been made in a timely
manner unless actually received by Lender on or before the date due for such
payment, time being of the essence.  Borrower expressly assumes all risks of
loss or liability resulting from non-delivery or delay of delivery of any item
of payment transmitted by mail or in any other manner.  Acceptance by Lender of
any payment in an amount less than the amount then due shall be deemed an
acceptance on account only, and any failure to pay the entire amount then due
shall constitute and continue to be an Event of Default hereunder.  Lender shall
be entitled to exercise any and all rights and remedies conferred upon and
otherwise available to Lender under any Loan  Document upon the occurrence and
during the continuance of any such Event of Default.  Prior to the occurrence of
any Event of Default, Borrower shall have the right to direct the application of
any and all payments made to Lender hereunder to the Indebtedness evidenced by
the Note.  Borrower waives the right to direct the application of any and all
payments received by Lender hereunder at any time or times after the occurrence
and during the continuance of any Event of Default.  Borrower further agrees
that after the occurrence and during the continuance of any Event of Default, or
prior to the occurrence of any Event of Default if Borrower has failed to direct
such application, Lender shall have the continuing exclusive right to apply and
to reapply any and all payments received by Lender at any time or times, whether
as voluntary payments, proceeds from any Mortgaged Property, offsets, or
otherwise, against the Indebtedness in such order and in such manner as Lender
may, in its sole discretion, deem advisable, notwithstanding any entry by Lender
upon any of its books and records.  Borrower hereby expressly agrees that, to
the extent that Lender receives any payment or benefit of or otherwise upon any
of the Indebtedness, and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to a trustee, receiver, or any other Person under any
bankruptcy act, state or federal law, common law, equitable cause or otherwise,
then to the extent of such payment or benefit, the Indebtedness, or part
thereof, intended to be satisfied shall be revived and continued in full force
and effect as if such payment or benefit had not been made or received by
Lender, and, further, any such repayment by Lender shall be added to and be
deemed to be additional Indebtedness.

3.11

No Third Party Beneficiaries.  The benefits of this Agreement shall not inure to
any third party, nor shall this Agreement be construed to make or render Lender
liable to any materialmen, subcontractors, contractors, laborers or others for
goods and materials supplied or work and labor furnished in connection with the
construction of the Approved Work or for debts or claims accruing to any such
persons or entities against Borrower.  Lender shall not be liable for the manner
in which any Advances under this Agreement may be applied by Borrower or any of
the Contractors.  Notwithstanding anything contained in the Loan Documents, or
any conduct or course of conduct by the parties hereto, before or after signing
the Loan Documents, this Agreement shall not be construed as creating any
rights, claims or causes of action against Lender, or any of its officers,
directors, agents or employees, in favor of any Contractor, supplier of labor or
materials, or any of their respective creditors, or any other person or entity
other than Borrower.  Without limiting the generality of the foregoing, Advances
made to any Contractor or supplier of labor or materials, pursuant to any
requests for Advances, whether or not such request is required to be approved by
Borrower, shall not be deemed a recognition by Lender of a third-party
beneficiary status of any such person or entity.

ARTICLE IV

WARRANTIES AND REPRESENTATIONS

Borrower represents and warrants, and such representations and warranties shall
be deemed to be continuing representations and warranties during the entire life
of this Agreement, and so long as Lender shall have any commitment or obligation
to make any Advances hereunder, and so long as any Indebtedness remains unpaid
and outstanding under any Loan Document, as follows:

4.1

Authority; Executive Office Location.  Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified and authorized to do business in the state
where the Land is located and in each other jurisdiction in which the character
of its assets or the nature of its business makes such qualification necessary.
 Borrower's principal place of business and its chief executive office as of the
date hereof are located at 98 San Jacinto Boulevard, Suite 220, Austin, Texas
78701-4281.

4.2

Due Authorization.  Each Loan Party has all requisite power and authority to
execute, deliver and perform its obligations under each Loan Document to which
it is a party or is otherwise bound, all of which have been duly authorized by
all necessary action, and are not in contravention of law or the terms of any
Loan Party's organizational or other governing documents.

4.3

Title to Property.  Borrower has good and indefeasible title to the Mortgaged
Property.

4.4

Encumbrances.  There are no Liens on, and no financing statements on file with
respect to, any portion of the Mortgaged Property, except for Permitted
Encumbrances.

4.5

Taxes.  Each Loan Party has filed, on or before their respective due dates, all
federal, state, local and foreign tax returns which are required to be filed, or
has obtained extensions for filing such tax returns, and is not delinquent in
filing such returns in accordance with such extensions, and has paid all taxes
which have become due pursuant to those returns or pursuant to any assessments
received by any such party, as the case may be, to the extent such taxes have
become due, except to the extent such tax payments are being actively and
diligently contested in good faith by appropriate proceedings, and if requested
by Lender, have been bonded or reserved in an amount and manner satisfactory to
Lender.

4.6

No-Defaults.  There exists no default (or event which, with the giving of notice
or passage of time, or both, would result in a default) under the provisions of
any instrument or agreement evidencing, governing, securing or otherwise
relating to any Debt of any Loan Party or pertaining to any of the Permitted
Encumbrances (other than Contested Items) that would result in a Material
Adverse Effect on the ability of Borrower to timely satisfy and fulfill
Borrower's obligations under the Loan Documents.

4.7

Enforceability of Agreement and Loan Documents.  Each Loan Document has been
duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party, and constitutes the valid and binding
obligations of each Loan Party, enforceable in accordance with their respective
terms, except to the extent that enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors' rights generally at the time in effect.

4.8

Non-contravention.  The execution, delivery and performance by each Loan Party
of the Loan Documents to which such Loan Party is a party or otherwise bound,
are not in contravention of the terms of any indenture, agreement or undertaking
to which any such Loan Party is a party or by which it is bound, except to the
extent that such terms have been waived or that failure to comply with any such
terms would not have a Material Adverse Effect.

4.9

Actions, Suits, Litigation or Proceedings.  No Loan Party is subject to any
Material Litigation that would result in a Material Adverse Effect on the
ability of Borrower to timely satisfy and fulfill Borrower's obligations under
the Loan Documents.  To the best knowledge of Borrower, no Loan Party is under
investigation by any Governmental Authority.

4.10

Compliance with Laws.  Each Loan Party has complied with all Governmental
Requirements, including Environmental Laws, to the extent that failure to so
comply could have a Material Adverse Effect.

4.11

Consents, Approvals and Filings, Etc.  Except as have been previously obtained
or as otherwise expressly provided in this Agreement, no authorization, consent,
approval, license, qualification or formal exemption from, nor any filing,
declaration or registration with, any Governmental Authority and no material
authorization, consent or approval from any other Person, is required in
connection with the execution, delivery and performance by each Loan Party of
any Loan Document to which it is a party.  All such authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and are not the subject of any attack, or to the
best knowledge of Borrower, any threatened attack, in any material respect, by
appeal, direct proceeding or otherwise.

4.12

Contracts, Agreements and Leases.  To Borrower's best knowledge, no Loan Party
is in default (beyond any applicable period of grace or cure) in complying with
any provision of any material contract, agreement, indenture, lease or
instrument to which it is a party or by which it or any of its properties or
assets are bound, where such default would have a Material Adverse Effect.  To
Borrower's knowledge, each such material contract, commitment, undertaking,
agreement, indenture and instrument is in full force and effect and is valid and
legally binding in all material respects.

4.13

ERISA.  No Loan Party (other than Stratus Properties Inc.) maintains or
contributes to any employee benefit plan subject to Title IV of ERISA.
 Furthermore, no Loan Party (other than Stratus Properties Inc.) has incurred
any accumulated funding deficiency within the meaning of ERISA, and no
reportable event or prohibited transaction, as defined in ERISA, has occurred
with respect to such plans.

4.14

No Investment Company.  No Loan Party (other than Stratus Properties Inc.) is an
"investment company" within the meaning of the Investment Company Act of 1940,
nor is any Loan Party (other than Stratus Properties Inc.) "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940.

4.15

No Margin Stock.  No Loan Party is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of the Loan will be used, directly or indirectly, to purchase or carry
any margin stock or made available by any Loan Party in any manner to any other
Person to enable or assist such Person in purchasing or carrying margin stock,
or otherwise used or made available for any other purpose which might violate
the provisions of Regulations G, T, U, or X of the Board of Governors of the
Federal Reserve System.

4.16

Environmental Representations.  

(a)

No Loan Party has received any notice of any violation of any Environmental
Law(s); and no Loan Party is a party to any litigation or administrative
proceeding, nor, so far as is known by Borrower, is any litigation or
administrative proceeding threatened against any Loan Party which, in any event,
(i) asserts or alleges that any Loan Party violated any Environmental Law(s),
(ii) asserts or alleges that any Loan Party is required to clean up, remove or
take any other remedial or response action due to the disposal, depositing,
discharge, leaking or other release of any Hazardous Materials, or (iii) asserts
or alleges that any Loan Party is required to pay all or a portion of any past,
present or future clean-up, removal or other remedial or response action which
arises out of or is related to the disposal, depositing, discharge, leaking or
other release of any Hazardous Materials by any Loan Party, and which, either
singularly or in the aggregate, could have a Material Adverse Effect.

(b)

To Borrower's knowledge, there are no conditions existing currently which could
subject any Loan Party to damages, penalties, injunctive relief or clean-up
costs under any applicable Environmental Law(s), or which require, or are likely
to require, clean-up, removal, remedial action or other response pursuant to any
applicable Environmental Law(s) by any Loan Party, and which, in any event,
either singularly or in aggregate, could have a Material Adverse Effect.

(c)

No Loan Party is subject to any judgment, decree, order or citation related to
or arising out of any applicable Environmental Law(s), which, either singularly
or in the aggregate, could have a Material Adverse Effect; and, to Borrower's
knowledge, no Loan Party has been named or listed as a potentially responsible
party by any Governmental Authority in any matter arising under any applicable
Environmental Law(s).

(d)

Each Loan Party has all permits, licenses and approvals required under
applicable Environmental Laws, where the failure to so obtain or maintain any
such permits, licenses or approvals could have a Material Adverse Effect.

4.17

Accuracy of Information.  The Financial Statements previously furnished to
Lender have been prepared in accordance with the Acceptable Accounting Standards
and fairly present the financial condition of Borrower and, as applicable, the
consolidated financial condition of Borrower and such other Person(s) as such
Financial Statements purport to present, and the results of their respective
operations as of the dates and for the periods covered thereby; and since the
date(s) of said Financial Statements, there has been no material adverse change
in the financial condition of Borrower or any other Person covered by such
Financial Statements.  No Loan Party, nor any such other Person has any material
contingent obligations, liabilities for taxes, long-term leases or long-term
commitments not disclosed by, or reserved against in, such Financial Statements.
 Each Loan Party is solvent, able to pay its respective debts as they mature,
has capital sufficient to carry on its business and has assets the fair market
value of which exceed its liabilities, and no Loan Party will be rendered
insolvent, under-capitalized or unable to pay debts generally as they become due
by the execution or performance of any Loan Document to which it is a party or
by which it is otherwise bound.

4.18

Business Loan.  The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for the personal, family, household or
agricultural purposes of Borrower.

4.19

Relationship.  The relationship between Borrower and Lender is solely that of
borrower and lender, and Lender has no fiduciary or other special relationship
with the Borrower or any other Loan Party, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between
Borrower or any other Loan Party and Lender to be other than that of borrower
and lender.

4.20

Experience.  The principals of Borrower are knowledgeable businessmen with
experience in real estate transactions and real estate financing, and that in
its transactions with Lender, Borrower and its principals have been represented
by (or have had the opportunity to be represented by) legal counsel independent
of Lender and independent of counsel for Lender.

4.21

No Assignment.  Borrower has made no previous assignment of its interest in the
Plans or any Construction Contract.

4.22

Compliance with Laws.  Upon completion of construction of the Improvements in
accordance with the Plans, the Improvements will comply with all applicable
Governmental Requirements and restrictive covenants, including zoning laws,
building codes, handicap or disability legislation, and all rules, regulations
and orders relating thereto, and all Environmental Laws, and the use to which
Borrower is using and intends to use the Land and Improvements complies with or
will comply with such laws, rules and governmental regulations.  Borrower has
obtained or applied for all consents or approvals for the construction of the
Improvements and use of the Land and Improvements necessary to comply with all
Governmental Requirements.

4.23

Plans.  The Plans are satisfactory to Borrower, are in compliance with all
Governmental Requirements and, to the extent required by Governmental
Requirements or any effective restrictive covenant, have been or will be timely
approved by each Governmental Authority and/or by the beneficiaries of any such
restrictive covenant affecting the Land.

4.24

Utility Services.  All utility services of sufficient size and capacity
necessary for the construction of the Improvements and the use thereof for their
intended purposes are available at the property line(s) of the Land for
connection to the Improvements, including potable water, storm and sanitary
sewer, gas, electric and telephone facilities.

4.25

Access.  Access by vehicles to the Land for the full utilization of the
Improvements for their intended purposes either (a) exists over paved roadways
that have been completed, dedicated to the public use and accepted by the
appropriate Governmental Authority, or (b) the necessary rights-of-way for such
road ways have been acquired by the appropriate Governmental Authority and all
necessary steps have been taken by Borrower and such Governmental Authority to
assure the complete construction and installation of such roadways.

4.26

No Commencement.  As of the date of the execution of the Original Deed of Trust,
no steps to commence construction on the portion of the Land covered by such
Original Deed of Trust, including steps to clear or otherwise prepare such
portion of the Land for construction thereon or the delivery of material for use
in construction of the applicable Improvements, have been taken, and no contract
or other agreement for construction thereon has been entered into, for
furnishing materials for such construction or for any other purpose, the
performance of which by the other party thereto would give rise to a Lien.

4.27

Statements.  No certificate, statement, report or other information delivered
heretofore, concurrently herewith or hereafter by any Loan Party to Lender in
connection herewith, or in connection with any transaction contemplated hereby,
contains or will contain any untrue statement of a material fact or fails to
state any material fact necessary to keep the statements contained therein from
being misleading, and same were true, complete and accurate as of the date
hereof.

4.28

Disclaimer of Permanent Financing.  Borrower acknowledges and agrees that Lender
has not made any commitments, either express or implied, to extend the term of
the Loan past the Maturity Date or to provide Borrower with any permanent
financing, except to the extent, if any, that the same is expressly stated in
this Agreement.

4.29

Not a Broker Or Dealer.  No Loan Party is a "broker" or a "dealer" within the
meaning of the Securities Exchange Act of 1934, or any rules or regulations
promulgated thereunder.

4.30

Approved Budget Correct.  Each Approved Budget is a true, correct, complete,
valid and genuine and reflects the Borrower's best good faith estimate of all of
the direct and indirect costs of completing such Improvements in accordance with
the Plans, the Loan Documents and all Governmental Requirements.

ARTICLE V

AFFIRMATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that, so long as Lender is committed to make any
Advance under this Agreement, and until all instruments and agreements which
condition Advances upon Lender's discretion are fully discharged and terminated,
and thereafter, so long as any Indebtedness remains outstanding, it will, and,
as applicable, it will cause each Loan Party within its control or under common
control to:

5.1

Preservation of Existence, Etc.  Preserve and maintain its existence and
preserve and maintain such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; qualify and remain
qualified to do business in each jurisdiction in which the Land is located and
where such qualification is material to its business and operations or ownership
of its properties; continue to conduct and operate its business substantially as
conducted and operated during the present and preceding calendar year; at all
times maintain, preserve and protect all of its franchises and trade names and
preserve all the remainder of its property and keep the same in good repair,
working order and condition; and from time to time make, or cause to be made,
all needed and proper repairs, renewals, replacements, betterments and
improvements thereto.

5.2

Keeping of Books.  Keep proper books of record and account in which full and
correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of financial statements
(including, without limitation, those Financial Statements to be delivered to
Lender pursuant to this Agreement) prepared in accordance with Acceptable
Accounting Standards; and permit Lender, or its representatives, at reasonable
times and intervals after 48 hours prior notice (except in the case of an
emergency or after the occurrence and during the continuance of an Event of
Default), at Borrower's cost and expense, to visit any office of any Loan Party,
discuss its financial matters with its officers, employees and independent
certified public accountants, and by this provision, Borrower authorizes such
officers, employees and accountants to discuss the finances and affairs of any
Loan Party and to examine any of its books and other corporate records.

5.3

Reporting Requirements.  Furnish to Lender, or cause to be furnished to Lender,
the following:

(a)

As soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence or existence of each Event of Default hereunder
or of any Material Adverse Effect, a written statement of the chief financial
officer or other appropriate authorized representative of Borrower, setting
forth details of such Event of Default or Material Adverse Effect, and the
action which Borrower has taken, or has caused to be taken, or proposes to take,
or to cause to be taken, with respect thereto.

(b)

As soon as available, and in any event within ninety (90) days after and as of
the end of each calendar year Financial Statements of Borrower, audited
Financial Statements of Guarantor and such other of the Loan Parties as may be
required by Lender, consolidated, as applicable, including a balance sheet,
income statement, statement of profit and loss, surplus reconciliation statement
and statement of cash flows, for and as of such fiscal year then ending, with
comparative numbers for the preceding fiscal year, in each case, prepared by the
Borrower or such other Person, as applicable, and completed in such detail as
Lender shall require, and certified by the chief financial officer or other
appropriate authorized representative of Borrower or of such other Person, as
applicable, as to consistency with prior financial reports and accounting
periods, accuracy and fairness of presentation.  Such audited Financial
Statements shall be prepared in accordance with GAAP by independent certified
public accountants of recognized standing selected by Borrower and approved by
Lender and shall contain unqualified opinions as to the fairness of the
statements therein contained.

(c)

As soon as available, and in any event within thirty (30) days after and as of
the end of each calendar quarter, including the last such reporting period of
each calendar year, Financial Statements of Borrower (to the extent occurring
after the closing and sale of the first House), and Financial Statements of
Guarantor, consolidated, as applicable, for and as of such reporting period,
including a balance sheet, income statement, statement of profit and loss,
surplus reconciliation statement and statement of cash flows for and as of such
reporting period then ending and for and as of that portion of the calendar year
then ending, with comparative numbers for the same period of the preceding
calendar year, in each case, certified by the chief financial officer or other
appropriate authorized representative of Borrower and, as applicable, each other
Loan Party as to consistency with prior financial reports and accounting
periods, accuracy and fairness of presentation.

(d)

Inventory reports for the Improvements within fifteen (15) days after the end of
each calendar month.  All inventory reports shall specify the following as of
the last day of the calendar month to which they apply: (i) the number of
Improvements which are under construction and whether each such Improvement is
(A) a Spec House (exclusive of Model Houses), (B) a Pre-Sold House, or (C) a
Model House; and (ii) the number of Improvements which have been fully completed
(subject to minor customer selection items) and categorized in one of the three
categories specified in clause (i) preceding.

(e)

Promptly upon receipt thereof, copies of all management letters and other
substantive reports submitted to any Loan Party by independent certified public
accountants in connection with any annual audit of any such party.

(f)

Promptly, and in form and detail satisfactory to Lender, such other information
as Lender may reasonably request from time to time.

5.4

Further Assurances; Financing Statements.  Furnish Lender, at Borrower's
expense, upon Lender's request and in form satisfactory to Lender (and execute
and deliver or cause to be executed and delivered), such additional pledges,
assignments, mortgages, lien instruments or other security instruments,
consents, acknowledgments, subordinations and financing statements covering any
or all of the Mortgaged Property pledged, assigned, mortgaged or encumbered
pursuant to any Loan Document, of every nature and description, whether now
owned or hereafter acquired by Borrower or any other Person providing such
Mortgaged Property, together with such other documents or instruments as Lender
may require to effectuate more fully the purposes of any Loan Document.

5.5

Compliance with Leases.  Comply with all terms and conditions of any and all
lease or rental agreements covering any premises or property (real or personal)
wherein any of the Mortgaged Property is or may be located, or covering any of
the other material personal or real property now or hereafter owned, leased or
otherwise used by any Loan Party in the conduct of its business, and any
Governmental Requirement, except where the failure to so comply could not cause
a Material Adverse Effect.

5.6

INDEMNIFICATION.  INDEMNIFY, DEFEND AND SAVE LENDER HARMLESS FROM ANY AND ALL
CLAIMS, LOSSES, COSTS, DAMAGES, LIA­BILITIES, OBLIGATIONS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS' FEES (WHETHER INSIDE OR OUTSIDE COUNSEL IS
USED), INCURRED BY LENDER BY REASON OF ANY DEFAULT OR EVENT OF DEFAULT, IN
DEFENDING OR PROTECTING THE LIENS WHICH SECURE OR PURPORT TO SECURE ALL OR ANY
PORTION OF THE INDEBTEDNESS, WHETHER EXISTING UNDER ANY LOAN DOCUMENT OR
OTHERWISE OR THE PRIORITY THEREOF, OR IN ENFORCING THE OBLIGATIONS OF BORROWER
OR ANY OTHER PERSON UNDER OR PURSUANT TO ANY LOAN DOCUMENT, OR IN THE
PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING CONCERNING ANY MATTER GROWING
OUT OF OR CONNECTED WITH THE MORTGAGED PROPERTY OR ANY LOAN DOCUMENT, INCLUDING
ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES
RESULTING FROM LENDER'S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT BUT ONLY TO THE
EXTENT CAUSED BY LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

5.7

Governmental and Other Approvals.  Comply with all Governmental Requirements in
a timely matter and apply for, obtain and/or maintain in effect, as applicable,
all authorizations, consents, approvals, licenses, qualifications, exemptions,
filings, declarations and registrations (whether with any Governmental
Authority, securities exchange or otherwise) which are necessary in connection
with the execution, delivery and/or performance by any Loan Party of any Loan
Document to which it is a party.

5.8

Insurance.

(a)

Borrower will, at Borrower's own expense, obtain and maintain and keep in full
force and effect insurance upon and relating to the Mortgaged Property policies
with such insurers, in such amounts and covering such risks as shall be
requested by and satisfactory to Lender, from time to time, but satisfying in
all events the following minimum coverages and conditions:

(1)

all-risk insurance with respect to all insurable property constituting and/or
within the Improvement, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such hazards as are presently included in so-called
Builder's Risk Special Form ("all-risk") coverage and against such other
insurable hazards as Lender may reasonably require, in an amount not less than
100% of the full replacement cost (on a completed value basis), including the
cost of debris removal, without deduction for depreciation and sufficient to
prevent Borrower and Lender from becoming a coinsurer, such insurance to be in
Builder's Risk (monthly reporting) form during and with respect to any
construction on the Unit and name Lender as the mortgagee;

(2)

if and to the extent any portion of a House is in a special flood hazard area
within a Flood Zone designated A or V in a participating community, a flood
insurance policy in an amount equal to the least of the maximum coverage amount
allowed and the replacement cost of the Improvement;

(3)

comprehensive general public liability insurance (including automobile
liability), on an "occurrence" basis, for the benefit of Borrower as named
insured (and if applicable for the benefit of any General Contractor or named
insured, with Borrower as an additional insured), with an annual aggregate limit
of not less than $1,000,000.00, and a limit per occurrence of not less than
$1,000,000.00;

(4)

to the extent of any applicable employees or workers, statutory worker's
compensation insurance for the benefit of Borrower as insured (and if
applicable, for the benefit of any General Contractor as named insured, with
Borrower as an additional insured) meeting state law benefit requirements with a
minimum $100,000 employer's liability coverage; and

(5)

such other insurance on the House as may from time to time be reasonably
required by Lender and against other insurable hazards or casualties which at
the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements.

(b)

All insurance policies required hereunder shall show the full legal name of the
Borrower as the insured (or an additional insured on General Contractor's
insurance), show the Lender as an additional insured at the address specified
for notice in this Agreement, and shall delete the following wording (or similar
wording) from any cancellation clause, "endeavor to … but failure to mail such
notice shall impose no obligation or liability of any kind upon company, its
agents or representatives."  Such policies shall also be issued and maintained
by insurers with an A.M. Best Company rating of A - \IX or better and licensed
to do business in the state where the House is located, in amounts, with
deductibles, and in form satisfactory to Lender, and shall require not less than
thirty (30) days' (or forty five [45] days for flood insurance) prior written
notice to Lender of any cancellation or change of coverage.  All insurance
policies maintained, or caused to be maintained, by Borrower with respect to the
House, except for public liability insurance, shall contain an accurate
description of the location and improvements in the House, provide that each
such policy shall be primary without right of contribution from any other
insurance that may be carried by Borrower or Lender and that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.  Borrower shall
deliver to Lender the originals of each initial insurance policy or to the
extent permitted by Lender and signed by authorized representatives of the
insurer, with premiums fully paid:

(1)

a copy of the declaration pages for the policy, or

(2)

satisfactory evidence of insurance – ACORD 27 for all-risk insurance and ACORD
25 for liability insurance, or

(3)

in the case of flood insurance, a copy of the completed, signed and dated flood
insurance application and copy of the annual premium check.

(c)

Borrower shall also deliver to Lender each renewal or substitute policy (or
certificate), with premiums fully paid, at least ten (10) days before the
termination of the policy it renews or replaces.  Borrower shall pay all
premiums on policies required hereunder as they become due and payable and, upon
Lender's request, promptly deliver to Lender evidence satisfactory to Lender of
the timely payment thereof.  Borrower shall at all times comply with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting the House.  If any insurer which has issued a policy
of hazard, liability or other insurance required pursuant to this Agreement or
any other Loan Document becomes insolvent or the subject of any bankruptcy,
receivership or similar proceeding or if in Lender's reasonable opinion the
financial responsibility of such insurer is or becomes inadequate, Borrower
shall, in each instance promptly upon the request of Lender and at Borrower's
expense, obtain and deliver to Lender a like policy (or, if and to the extent
permitted by Lender, evidence of insurance) issued by another insurer, which
insurer and policy meet the requirements of this Agreement or such other Loan
Document, as the case may be.  Without limiting the discretion of Lender with
respect to required endorsements to insurance policies, all such policies for
loss of or damage to the House shall contain a standard mortgage clause (without
contribution) naming Lender as mortgagee with loss proceeds payable to Lender
notwithstanding (i) any act, failure to act or negligence of or violation of any
warranty, declaration or condition contained in any such policy by any named
insured; (ii) the occupation or use of the House for purposes more hazardous
than permitted by the terms of any such policy; (iii) any foreclosure or other
action by Lender under the Loan Documents; or (iv) any change in title to or
ownership of the House or any portion thereof, such proceeds to be held for
application as provided in the Loan Documents.  All policies shall contain a
waiver of subrogation against Lender and such endorsement as may be necessary to
prevent the invalidation of said insurance coverage by reason of Borrower's
waiver of subrogation in this Loan Agreement and the other Loan Documents.

(d)

If any loss occurs at any time when Borrower has failed to perform Borrower's
covenants and agreements in this Section 5.8, Lender shall nevertheless be
entitled to the benefit of all insurance covering the loss and held by or for
Borrower, to the same extent as it if had been made payable to Lender.  Upon any
foreclosure hereof or transfer of title to the House in extinguishment of the
whole or any part of the Loan, all of Borrower's right, title and interest in
and to the insurance policies referred to herein (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies.

(e)

Lender shall have the right (but not the obligation) to make proof of loss for,
settle and adjust any claim under, and receive the proceeds of, all insurance
for loss of or damage to the House, and the expenses incurred by Lender in the
adjustment and collection of insurance proceeds shall be a part of the Loan and
shall be due and payable to Lender on demand.  Neither Lender nor any Trustee
under any Loan Document shall be, under any circumstances, liable or responsible
for failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to Borrower
(INCLUDING FOR AN INDEMNIFIED PARTY'S COMPARATIVE OR CONTRIBUTORY NEGLIGENCE,
BUT EXCLUDING THE SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OF
THE PARTICULAR INDEMNIFIED PARTY).  Any such proceeds received by Lender shall,
after deduction therefrom of all reasonable expenses actually incurred by
Lender, including attorneys' fees, at Lender's option be (i) released to
Borrower, or (ii) applied (upon compliance with such terms and conditions as may
be required by Lender) to repair or restoration, either partly or entirely, of
the House so damaged, or (iii) but only during the continuance of an Event of
Default, applied to the payment of the Indebtedness in such order and manner as
Lender, in its sole discretion, may elect, whether or not due.

(f)

After the completion of construction and prior to the occupancy of a House,
Borrower shall maintain the builder's risk insurance policy in full force and
effect relative to that House and shall provide Lender with satisfactory
evidence thereof.  Prior to occupancy of a House, Borrower shall obtain and
furnish to Lender a "permission to occupy" endorsement to the builder's risk
insurance policy, satisfactory to Lender, or satisfactory to Lender, obtain
replacement coverage in the form of an all-risk insurance policy, which will not
be impaired by the occupancy of the House.

5.9

[Intentionally Deleted]

5.10

Environmental Covenants.  

(a)

Comply with all applicable Environmental Laws, and maintain all permits,
licenses and approvals required under applicable Environmental Laws, where the
failure to do so could have a Material Adverse Effect.

(b)

Promptly notify Lender, in writing, as soon as Borrower becomes aware of any
condition or circumstance which makes any of the environmental representations
or warranties set forth in this Agreement or any other Loan Document incomplete,
incorrect or inaccurate in any material respect as of any date; and promptly
provide to Lender, immediately upon receipt thereof, copies of any material
correspondence, notice, pleading, citation, indictment, complaint, order,
decree, or other document from any source asserting or alleging a violation of
any Environmental Laws by any Loan Party, or of any circumstance or condition
which requires or may require, a financial contribution by any Loan Party, or a
clean-up, removal, remedial action or other response by or on behalf of any Loan
Party, under applicable Environmental Law(s), or which seeks damages or civil,
criminal or punitive penalties from any Loan Party or any violation or alleged
violation of Environmental Law(s).

(c)

BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER, AND ANY OF LENDER'S
PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
REPRESENTATIVES AND CONSULTANTS, HARMLESS FROM ANY AND ALL CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS AND EXPENSES
(INCLUDING REASONABLE LEGAL EXPENSES AND ATTORNEYS' FEES, WHETHER INSIDE OR
OUTSIDE COUNSEL IS USED) INCURRED OR ARISING OUT OF ANY CLAIM, LOSS OR DAMAGE OF
ANY PROPERTY, INJURIES TO OR DEATH OF ANY PERSONS, CONTAMINATION OF OR ADVERSE
EFFECTS ON THE ENVIRONMENT, OR OTHER VIOLATION OF ANY APPLICABLE ENVIRONMENTAL
LAW(S), IN ANY CASE, CAUSED BY ANY LOAN PARTY OR IN ANY WAY RELATED TO ANY
PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY OR DUE TO ANY ACTS OF ANY LOAN
PARTY OR ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, CONSULTANTS
AND/OR REPRESENTATIVES INCLUDING ANY CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES,
COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES, RESULTING FROM LENDER'S OWN
NEGLIGENCE; PROVIDED HOWEVER, THAT THE FOREGOING INDEMNIFICATION SHALL NOT BE
APPLICABLE, AND BORROWER SHALL NOT BE LIABLE FOR ANY SUCH CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES, TO THE
EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE OR RESULT FROM ANY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER OR ANY OF ITS AGENTS OR EMPLOYEES.

5.11

Completion.  As to each Lot, cause the construction of the Improvement thereon
(i) to be performed in a good and workmanlike manner, within the perimeter
boundaries of the Lot and within all applicable building and setback lines in
accordance with all Governmental Requirements and the Plans, (ii) to be
prosecuted with diligence and continuity and (iii) to be completed in all
material respects in accordance with the Plans on or before the applicable
Completion Date, free and clear of Liens or claims for Liens for material
supplied and for labor or services performed in connection with the construction
of such Improvement, other than Permitted Encumbrances.

5.12

Advances.  Receive the Advances and hold same as a trust fund for the purpose of
paying the cost of construction of the Improvements and related nonconstruction
costs related to the Mortgaged Property as provided for herein. Borrower will
apply the same promptly to the payment of the costs and expenses for which each
Advance is made and will not use any part thereof for any other purpose.

5.13

Lender's Expenses.  Pay or reimburse to Lender on demand all costs and expenses
of Lender, including reasonable attorneys' fees and legal expenses (whether
inside or outside counsel is used), incurred in connection with the preparation,
execution, delivery, administration and performance of the Loan Documents, the
Mortgaged Property, and the transactions contemplated by this Agreement,
including title insurance and examination charges, survey costs, insurance
premiums, filing and recording fees, attorneys' fees and expenses, and other
expenses payable to third parties incurred by Lender in connection with the
consummation of the transactions contemplated by this Agreement.

5.14

Surveys.  Borrower will obtain, at Lender's request and at Borrower's expense,
(i) immediately after the installation of the forms for the pouring of the
foundations or slabs for each Improvement, (ii) immediately upon completion of
all foundations or slabs, and before any above ground construction, and
(iii) upon completion of construction of each Improvement, a survey prepared by
a registered engineer or surveyor acceptable to Lender, showing that the
locations of such forms, foundation or slabs and Improvements, as applicable,
are entirely within the property lines of the applicable Lot, do not encroach
upon any easement, setback line or restrictions, are placed in accordance with
the Plans, all Governmental Requirements and all restrictive covenants affecting
the Lot and/or Improvements, and showing no state of facts objectionable to
Lender.  Borrower shall maintain such surveys and, if requested by Lender,
within five (5) days after the request therefor, shall deliver copies of same to
Lender.  If such surveys are so requested, Lender shall have no obligation to
make any Advance hereunder at any time after the completion of foundations or
slabs until receipt by Lender of such foundation survey.  All surveys provided
to Lender must be in form and substance reasonably acceptable to Lender.

5.15

Estoppel Certificates.  Deliver to Lender, promptly after request therefor,
estoppel certificates or written statements, duly acknowledged, stating the
amount that has then been advanced to Borrower under this Agreement, the amount
due on the Note, and whether any known offsets or defenses exist against the
Note or any of the other Loan Documents.

5.16

Inspecting Person.  Pay the fees and expenses of, and cooperate, with the
Inspecting Person and cause the Design Professional and each Contractor to
cooperate with the Inspecting Person in connection with the performance of the
Inspecting Person's duties.  Without limiting the generality of the foregoing,
Borrower shall furnish or cause to be furnished such items as working details,
the Plans and details thereof, samples of materials, licenses, permits,
certificates of public authorities, zoning ordinances, building codes and copies
of the contracts between such person and Borrower (if applicable).  Borrower
will permit Lender, the Inspecting Person and their representative to enter upon
the Land and wherever else any of the Mortgaged Property is located for the
purposes of inspecting same.  Borrower acknowledges that the duties of the
Inspecting Person run solely to Lender and that the Inspecting Person shall have
no obligations or responsibilities whatsoever to Borrower, Contractor, the
Design Professional, or to any of Borrower's or Contractor's agents, employees,
contractors or subcontractors.

5.17

Personalty and Fixtures.  Deliver to Lender, on demand, any contracts, bills of
sale, statements, receipted vouchers or agreements under which Borrower claims
title to any items of personal property incorporated in the Improvements or
subject to the lien of the Deed of Trust or to the security interest of the
Security Agreement.

5.18

Affidavit of Commencement.  Within ten (10) days after the applicable
Commencement Date as to any Improvement, and not before construction of such
Improvement has actually begun, file or cause to be filed in the appropriate
records of the county in which the Lot is situated, an Affidavit of Commencement
duly executed by Borrower and the Contractor performing the work on such Lot.

5.19

Affidavit of Completion.  Within ten (10) days after construction of the
Improvement on any Lot has been completed, file or cause to be filed in the
appropriate records in the county in which the Lot is situated an Affidavit of
Completion.

5.20

Advertising by Lender.  Erect and thereafter during the term of the Loan
maintain on the Land one or more advertising signs furnished by Lender
indicating that the financing for construction of the Improvements has been
furnished by Lender.

5.21

Brokers.  Pay all fees, commissions and other compensation payable to all
brokers, if any, involved in this transaction.  BORROWER HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS LENDER FROM AND AGAINST ANY LOSS, DAMAGE, EXPENSE OR
CLAIMS OF BROKERS ARISING BY REASON OF THE EXECUTION HEREOF OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

5.22

Delivery of Contracts.  Upon Lender's request, deliver to Lender a copy of each
Contract (as defined in the Deed of Trust) promptly after the execution of same
by all parties thereto.  Within twenty (20) days after a request by Lender,
Borrower shall prepare and deliver to Lender a complete listing of all
Contracts, showing date, term, parties, subject matter, concessions, whether any
defaults exist, and other information specified by Lender, with respect to each
of such Contracts.

5.23

Correcting Defects.  Correct:  (a) any structural defect in any of the
Improvements; (b) any material departure from the Plans not approved in writing
by Lender (other than work performed in accordance with any change orders
permitted hereunder or any change orders otherwise approved by Lender); (c) any
encroachment by any part of any of the Improvements or any other structures or
improvements over or on any set-back line, easement, adjoining property or other
restricted area; and (d) any encroachment of any adjoining structure upon any of
the Land which any survey or inspection reflects.  The advance of Loan proceeds
will not waive Lender's right to require compliance with this Section.

5.24

Safe Storage.  Safely store all equipment, supplies and materials not affixed to
or incorporated into the Improvements on the Land or in a warehouse acceptable
to Lender, in each case under adequate safeguard to minimize the possibility of
loss, theft, damage or commingling with other property.  Upon Lender's request,
Borrower will furnish an inventory of all such equipment, supplies and materials
stored off the Land, specifying their location.

5.25

Application of Net Sale Proceeds.  Upon the sale of any House, the Net Sale
Proceeds from each House will be applied first to the payment of all
Indebtedness applicable to such House and then, for so long as any indebtedness
constituting the Other Obligations remains outstanding under the Development
Tranche, to the reduction of the outstanding indebtedness constituting the Other
Obligations under the Development Tranche (which shall be paid directly from
Borrower to Lender with a corresponding "credit" being made to Borrower's
obligations to SPOC under the Development Loan and to SPOC's obligations to
Lender under the Development Tranche).  Once the Development Tranche has been
repaid and satisfied in full, Borrower will be entitled to apply excess Net Sale
Proceeds after payment of all Indebtedness applicable to such House and/or Lot
as Borrower shall determine; provided, however, that after the payment and
satisfaction in full of the Development Tranche, Lender shall at all times
thereunder have the first and prior right and option at its election to apply
100% of any such excess Net Sale Proceeds to the reduction of the Borrower's
indebtedness to Lender under the Note and with respect to the Loan.

ARTICLE VI

NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as Lender is committed to make any
Advance under this Agreement and until all instruments and agreements evidencing
the Loan which is payable on demand or which conditions Advances upon Lender's
discretion are fully discharged and terminated, and thereafter, so long as any
Indebtedness remains outstanding, it will not, and it will not allow any Loan
Party within its control or under common control to, without the prior written
consent of Lender:

6.1

Capital Structure, Business Objects or Purpose.  Purchase, acquire or redeem any
of its equity ownership interests, or enter into any reorganization or
recapitalization or reclassify its equity ownership interests, or make any
material change in its capital structure or general business objects or purpose.

6.2

Mergers or Dispositions.  Change its name, enter into any merger or
consolidation, whether or not the surviving entity thereunder, or sell, lease,
transfer, relocate or dispose of all, substantially all, or any material part of
its assets (whether in a single transaction or in a series of transactions),
except as expressly permitted under this Agreement or the other Loan Documents.

6.3

Guaranties.  Guarantee, endorse, or otherwise become secondarily liable for or
upon the obligations or Debt of others (whether directly or indirectly), except
guaranties in favor of and satisfactory to Lender, and endorsements for deposit
or collection in the ordinary course of business.

6.4

Debt.  Become or remain obligated for any Debt, except:  Indebtedness and other
Debt from time to time outstanding and owing to Lender; current unsecured trade,
utility or non-extraordinary accounts payable arising in the ordinary course of
business; Debt subordinated to the prior payment in full of the Indebtedness
upon terms and conditions approved in writing by Lender (including, without
limitation, the Development Loan); and Debt outstanding as of the date hereof
that is shown on the Financial Statements previously delivered to Lender.

6.5

Encumbrances.  Create, incur, assume or suffer to exist any Lien upon, or
create, suffer or permit to exist any Lien upon any of its property or assets,
whether now owned or hereafter acquired, except for Permitted Encumbrances.

6.6

Acquisitions.  Purchase or otherwise acquire or become obligated for the
purchase of all or substantially all of the assets or business interests of any
Person or any shares of stock or other ownership interests of any Person or in
any other manner effectuate or attempt to effectuate an expansion of present
business by acquisition.

6.7

Dividends.  Declare or pay dividends on, or make any other distribution (whether
by reduction of capital or otherwise) in respect of any shares of its capital
stock or other ownership interests, except (a) dividends payable by a subsidiary
of Borrower to Borrower or by the subsidiary of another Loan Party to such other
Loan Party; (b) dividends payable solely in stock; and (c) the redemption,
repurchase or acquisition of any shares of its capital stock payable upon an
employee's termination pursuant to its employee stock option, repurchase, or
similar plan; provided, however, that after giving effect to such redemption,
repurchase or acquisition, Borrower or such other Loan Party, as applicable,
shall be in full compliance with the terms of this Agreement.

6.8

Investments.  Make any investment after the date of this Agreement (whether such
investment shall be of the character of investment in shares of stock, evidences
of indebtedness or other securities or otherwise) in, or any loans, advances or
extensions of credit to, any Person, other than Borrower's current ownership in
its subsidiaries if any, and any investment in direct obligations of the United
States of America or any agency thereof, or in certificates of deposit issued by
Lender, maintained consistent with Borrower's business practices prior to the
date hereof; provided, that no such investment shall mature more than ninety
(90) days after the date when made or the issuance thereof.

6.9

Transactions with Affiliates.  Enter into any transaction with any of their
stockholders, officers, employees, partners or any of their Affiliates, except
subject to the terms hereof, transactions in the ordinary course of business and
on terms not less favorable than would be usual and customary in similar
transactions between Persons dealing at arm's length.

6.10

Defaults on Other Obligations.  Fail to perform, observe or comply duly with any
covenant, agreement or other obligation to be performed, observed or complied
with by any Loan Party, subject to any grace or cure periods provided therein,
which failure could have a Material Adverse Effect.

6.11

Prepayment of Debt.  Prepay any Debt (or take any actions which impose an
obligation to prepay), except, subject to the terms hereof or thereof, the
Indebtedness.

6.12

Pension Plans.  Except in compliance with this Agreement, enter into, maintain,
or make contribution to, directly or indirectly, any Pension Plan that is
subject to ERISA.

6.13

Subordinate Indebtedness.  Subordinate any indebtedness due to it from any
Person to indebtedness of other creditors of such Person.

6.14

No Further Negative Pledges.  Enter into or become subject to any agreement
(other than this Agreement or the Loan Documents) (a) prohibiting the
guaranteeing by any Loan Party of any obligations, (b) prohibiting the creation
or assumption of any Lien upon the properties or assets of any Loan Party,
whether now owned or hereafter acquired or (c) requiring an obligation to become
secured (or further secured) if another obligation is secured or further
secured.

6.15

No License Restrictions.  Permit any restriction in any license or other
agreement that restricts Borrower or any other Loan Party from granting a Lien
to Lender upon any of Borrower's or such other Loan Party's rights under such
license or agreement.

6.16

No Changes.  Amend, alter or change in any material respect (pursuant to change
order, amendment or otherwise) the Plans unless the same shall have been
approved in advance in writing by Lender, by all applicable Governmental
Authorities, by any party to a sales or construction contract (including an
Approved Sales Contract) with a right of approval, by each party issuing a
commitment to guarantee, insure, purchase or refinance the Loan, portion of
either the Loan and by each surety under payment or performance bonds, if any,
covering any Construction Contract or any other contract for construction of all
or a portion of the Improvements.  Notwithstanding anything in this Agreement to
the contrary, Borrower shall be allowed to make changes in the Plans upon and
subject to the following conditions and requirements (and such an approved
change order executed in compliance herewith will increase the amount of the
Approved Budget for a House as applicable so long as same does not cause the
Maximum Commitment to be exceeded):

(a)

Any single change shall not increase the Construction Costs for a House by more
than $15,000.00.

(b)

All changes, including the currently requested change and all prior changes,
shall not increase the Construction Costs for a House in the aggregate, by more
than $50,000.00.

(c)

Such change, by itself and when considered with all prior changes, shall not, in
Lender's reasonable discretion, cause or be likely to cause the Completion to
occur after the Completion Date.

(d)

Any such change, or all changes in the aggregate, shall not adversely affect, in
Lender's reasonable discretion, the structural integrity, utility or appearance
of the Improvements.

(e)

Borrower shall have deposited into the Borrower's Deposit, sufficient funds to
cover all costs associated with the requested change and all increases in the
Construction Costs of the Improvements anticipated by such changes, as
determined by Lender in its reasonable discretion.

(f)

Borrower shall have submitted to Lender, the Inspecting Person, and the
applicable Contractor the requested change, together with changes in the Plans
necessary to accomplish such change, a certificate of the applicable Design
Professional in regard to same, and a change order to the Construction Contract
reflecting such change; and Lender shall have received the approval of such
change by the Inspecting Person and the approved and signed change order from
the applicable Contractor reflecting the increase in cost of construction of the
Improvements; and Borrower shall have received Lender's written approval
thereof.

6.17

No Organizational Changes.  Borrower will not change the principal place of its
business or chief executive office set forth in Section 4.1 of this Agreement,
or change the state of its organization or registration, or change its name,
without in each instance the prior written consent of Lender, which consent
shall not be unreasonably withheld, delayed or conditioned.  Lender's consent
will, however, be conditioned upon, among other things, the execution and
delivery of additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender's
security interest in the Property as a result of such changes.

ARTICLE VII

EVENTS OF DEFAULT

7.1

Events of Default.  The occurrence, happening or existence of any one or more of
the following conditions or events shall constitute an "Event of Default"
hereunder:

(a)

Non-payment of any principal, interest or other sum due under the terms of this
Agreement, the Note, or under any other Loan Document when due in accordance
with the terms hereof or thereof; provided, however, that a failure by Borrower
to make a payment due pursuant to the Note shall not constitute an "Event of
Default" hereunder unless such failure continues for at least five (5) days
after the due date thereof.

(b)

Default in the observance or performance of any of the other conditions,
covenants or agreements of Borrower set forth in this Agreement; provided,
however, that such a default shall not constitute an "Event of Default"
hereunder if (i) such failure does not constitute an Event of Default pursuant
to any other subsection of this Section 7.1 other than this subsection (b), and
(ii) such failure is fully cured by Borrower on or before the expiration of the
Cure Period (hereinafter defined).  As used in this subsection 7.1(b), the term
"Cure Period" means a 30-day period commencing upon Lender's written notice to
Borrower of Borrower's default; provided, however, if (1) the subject default
is, by its nature, not readily susceptible to cure within thirty (30) days, and
(2) Borrower commences such cure process within the initial 30-day period and
diligently pursues same to completion with 60 days of the initial default by
Borrower, then such default shall not constitute an "Event of Default".

(c)

Any representation or warranty made by any Loan Party in any Loan Document shall
be untrue or incorrect in any material respect.

(d)

Any default or event of default, as the case may be, in the observance or
performance of any of the conditions, covenants or agreements of any Loan Party
set forth in any Loan Document and continuation thereof beyond any applicable
period of grace or cure provided with respect thereto.

(e)

Any default by any Loan Party in the payment of any Debt (other than Debt owing
to Lender in an individual amount of $20,000 or more, or $50,000 in the
aggregate), or in the observance or performance of any conditions, covenants or
agreements related or given with respect thereto and, in each such case,
continuation thereof beyond any applicable grace or cure period.

(f)

The rendering of one or more judgments or decrees for the payment of money,
against any Loan Party, and such judgment(s) or decree(s) has not been vacated,
bonded or stayed by appeal or otherwise, for a period of sixty (60) consecutive
days after the date of final entry.

(g)

If there shall be any change in the management, ownership or control of Borrower
(other than the sale or trading of the stock of Stratus Properties Inc.),
whether by reason of incapacity, death, resignation, termination or otherwise,
which, in Lender's reasonable judgment, shall have a Material Adverse Effect.

(h)

If any Loan Party, becomes insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they mature, or applies for, consents
to, or acquiesces in the appointment of a trustee, receiver, liquidator,
conservator or other custodian for any Loan Party, or a substantial part of its
property, or makes a general assignment for the benefit of creditors; or in the
absence of such application, consent or acquiescence, a trustee, receiver,
liquidator, conservator or other custodian is appointed for any Loan Party, or
for a substantial part of its property, and the same is not discharged within
thirty (30) days; or any bankruptcy, reorganization, debt arrangement, or other
proceedings under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is instituted by or against any Loan Party, and, if
instituted against any Loan Party, the same is consented to or acquiesced in by
any such Loan Party or otherwise remains undismissed for thirty (30) days; or
any warrant of attachment is issued against any substantial part of the property
of any Loan Party, which is not released within thirty (30) days of service
thereof.

(i)

If any Loan Document shall be terminated, revoked, or otherwise rendered void or
unenforceable, in any case, without Lender's prior written consent and, if
correction of the foregoing is possible, Borrower or the applicable Loan Party
fails to execute the necessary corrective instruments within five (5) days after
written notice to Borrower regarding same.

(j)

If any Improvement is demolished, destroyed, or substantially damaged, or any
portion of the Land or any Improvement is taken or threatened to be taken by
eminent domain, so that in any event, in Lender's reasonable judgment, the same
cannot be restored or rebuilt with available funds to the condition existing
immediately prior to such demolition, destruction, or damage within a reasonable
period of time.

(k)

Borrower, Guarantor or any other Loan Party shall, if a natural person, die or
become mentally incompetent, or, if not a natural person, shall dissolve,
terminate or liquidate, or merge with or be consolidated into any other entity.

(l)

Borrower creates, places, or permits to be created or placed, or through any act
or failure to act, acquiesces in the placing of, or allows to remain, any Lien
with respect to the Mortgaged Property, or any portion thereof, other than the
Permitted Encumbrances.

(m)

Except as otherwise expressly permitted under the Loan Documents, Borrower
sells, conveys, transfers or assigns all or any portion of the Mortgaged
Property; and, in the case of non-consensual Liens with respect to the Mortgaged
Property or any portion thereof, Borrower fails to cure and cause the removal of
or bond-around to the reasonable satisfaction of Lender within 30 days after the
creation thereof (but in any event, prior to the foreclosure thereof or
execution thereon).

(n)

There is a transfer, sale, assignment or conveyance of any beneficial interest
in Borrower or any entity that directly or indirectly holds a beneficial
interest in Borrower, except for Permitted Dispositions.

(o)

The construction of an Improvement is, at any time, (i) discontinued for a
period of twenty (20) or more consecutive days, or (ii) not completed within 30
days after the Completion Date, or Borrower is unable to satisfy any condition
precedent to Borrower's right to receive Advances hereunder for a period in
excess of thirty (30) days after Lender's refusal to make any further Advances.
 Notwithstanding the foregoing, so long as no other Event of Default exists and
is continuing, no Event of Default under this subsection shall exist due to
Borrower's failure to commence, continue or complete construction of an
Improvement or satisfy any condition to Borrower's right to receive Advances
here­under within the time periods provided for in this Agreement to the extent,
and only to the extent, the failure to do so is due to an act of Force Majeure
if (i)  Borrower has given Lender written notice of the act of Force Majeure
within five (5) days after the event occurs and (ii) Borrower continues to use
its commercially reasonable best efforts to recommence its performance whenever
and to whatever extent possible without delay, including through the use of
alternate sources, work around plans or other means.  In no event, however,
shall any one or more acts of Force Majeure (i) extend the Completion Date by
more than a total of ninety (90) days or (ii) extend any Maturity Date of the
Note or any date on which payment of any of the Indebtedness is due.

(p)

Lender deems itself insecure, believing in good faith that the prospect of
payment or performance of any of the Indebtedness is materially impaired.

(q)

Any default or event of default has occurred with respect to the Other
Obligations or under the Existing Lien, or with respect to the Related Debt, and
remains uncured beyond the expiration of any grace or cure period applicable
thereto.

7.2

Remedies Upon Event of Default.  Upon the occurrence and at any time during the
existence or continuance of any Event of Default, but without impairing or
otherwise limiting Lender's right to demand payment of all or any portion of the
Indebtedness which is payable on demand, at Lender's option, Lender may give
notice to Borrower declaring all or any portion of the Indebtedness remaining
unpaid and outstanding, whether under the Note or otherwise, to be due and
payable in full without presentation, demand, protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, whereupon all such Indebtedness
shall immediately become due and payable.  Furthermore, upon the occurrence of
an Event of Default and at any time during the existence or continuance of an
Event of Default, but without impairing or otherwise limiting the right of
Lender, if reserved under any Loan Document, to make or withhold financial
accommodations at its discretion, to the extent not yet disbursed, any
commitment by Lender to make any further Advances to Borrower under this
Agreement shall automatically terminate; provided, should such Event of Default
be cured to Lender's satisfaction, Lender may, but shall be under no obligation
to, reinstate any such commitment by written notice to Borrower.
 Notwithstanding the foregoing, in the case of an Event of Default under
Section 7.1(i), and notwithstanding the lack of any notice, demand or
declaration by Lender, the entire Indebtedness remaining unpaid and outstanding
shall become automatically due and payable in full, and any commitment by Lender
to make any further Advances to Borrower shall be automatically and immediately
terminated, without any requirement of notice or demand by Lender upon Borrower,
each of which are hereby expressly waived by Borrower.  Lender may, without
waiving any Event of Default  advance Loan proceeds to correct Borrower's
violation, including advancing Loan proceeds to complete construction of the
Improvements.  Any Loan proceeds so advanced will either, at Lender's option, be
evidenced by the Note or constitute Indebtedness of Borrower to Lender payable
on demand, bearing interest at the Default Rate from the date advanced by
Lender.  All such demand indebtedness will be a part of the Indebtedness and
will be secured by the liens and security interests of the Loan Documents.  Each
Loan Party that is a partnership agrees that Lender is not required to comply
with Section 3.05(d) of the Texas Revised Partnership Act and agrees that Lender
may proceed directly against one or more general partners or their property
without first seeking satisfaction from partnership property.  The foregoing
rights and remedies are in addition to any other rights, remedies and privileges
Lender may otherwise have or which may be available to it, whether under this
Agreement, any other Loan Document, by law, or otherwise.

7.3

Setoff.  In addition to any other rights or remedies of Lender under any Loan
Document, by law or otherwise, upon the occurrence and during the continuance or
existence of any Event of Default, Lender  may, at any time and from time to
time, without notice to Borrower (any requirements for such notice being
expressly waived by Borrower), setoff and apply against any or all of the
Indebtedness (whether or not then due), any or all deposits (general or special,
time or demand, provisional or final) at any time held by Borrower and other
indebtedness at any time owing by Lender to or for the credit or for the account
of Borrower, and any property of Borrower, from time to time in possession or
control of Lender, irrespective of whether or not Lender shall have made any
demand hereunder or for payment of the Indebtedness and although such
obligations may be contingent or unmatured, and regardless of whether any
Mortgaged Property then  held by Lender is adequate to cover the Indebtedness.
 The rights of Lender under this Section are in addition to any other rights and
remedies (including other rights of setoff) which Lender may otherwise have.
 Borrower hereby grants Lender a Lien on and security interest in all such
deposits, indebtedness and other property as additional collateral for the
payment and performance of the Indebtedness.

7.4

Waiver of Certain Laws.  To the extent permitted by applicable law, Borrower
hereby agrees to waive, and does hereby absolutely and irrevocably waive and
relinquish, the benefit and advantage of any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist, which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, on any claim for interest on the Note, or to any
security interest or other Lien contemplated by or granted under or in
connection with this Agreement or the Indebtedness.

7.5

Waiver of Defaults.  No Event of Default shall be waived by Lender except in a
written instrument specifying the scope and terms of such waiver and signed by
an authorized officer of Lender, and such waiver shall be effective only for the
specific time(s) and purpose(s) given.  No single or partial exercise of any
right, power or privilege hereunder, or any delay in the exercise thereof, shall
preclude other or further exercise of Lender's rights.  No waiver of any Event
of Default shall extend to any other or further Event of Default.  No
forbearance on the part of Lender in enforcing any of Lender's rights or
remedies under any Loan Document shall constitute a waiver of any of its rights
or remedies.  Borrower expressly agrees that this Section may not be waived or
modified by Lender by course of performance, estoppel or otherwise.

7.6

Receiver.  Lender, in any action or suit to foreclose upon any of the Mortgaged
Property, shall be entitled, without notice or consent, and completely without
regard to the adequacy of any security for the Indebtedness, to the appointment
of a receiver of the business and premises in question, and of the rents and
profits derived therefrom.  This appointment shall be in addition to any other
rights, relief or remedies afforded Lender.  Such receiver, in addition to any
other rights to which he shall be entitled, shall be authorized to sell,
foreclose or complete foreclosure on Mortgaged Property for the benefit of
Lender, pursuant to provisions of applicable law.

7.7

Discretionary Credit and Credit Payable Upon Demand.  To the extent that any of
the Indebtedness shall, at anytime, be payable upon demand, nothing contained in
this Agreement, or any other Loan Document, shall be construed to prevent Lender
from making demand, without notice and with or without reason, for immediate
payment of all or any part of such Indebtedness at any time or times, whether or
not an Event of Default has occurred or exists.  In the event that such demand
is made upon any portion of the Indebtedness, Lender, at its election, may
terminate any commitment by Lender to make any further Advances to Borrower
under this Agreement or otherwise.  Furthermore, to the extent any Loan Document
authorizes Lender, at its discretion, to make or to decline to make financial
accommodations to the Borrower, nothing contained in this Agreement or any other
Loan Document shall be construed to limit or impair such discretion or to commit
or otherwise obligate Lender to make any such financial accommodation.

7.8

Application of Proceeds of Mortgaged Property.  Notwithstanding anything to the
contrary set forth in any Loan Document, during the existence of any Event of
Default, the proceeds of any of the Mortgaged Property, together with any
offsets, voluntary payments, and any other sums received or collected in respect
of the Indebtedness, may be applied in such order and manner as determined by
Lender in its sole and absolute discretion.

7.9

Completion of the Improvements.  Lender shall have the right, upon the
occurrence of and during the continuance of an Event of Default, in addition to
any rights or remedies available to it under all other Loan Documents, to enter
into possession of the Mortgaged Property and perform any and all work and labor
necessary to complete the Improvements in accordance with the Plans.  All
amounts so expended by Lender shall be deemed to have been disbursed to Borrower
as Loan proceeds and secured by the Deed of Trust.  For this purpose, Borrower
hereby constitutes and appoints (which appointment is coupled with an interest
and is therefore irrevocable) Lender as Borrower's true and lawful
attorney-in-fact, with full power of substitution to complete the Improvements
in the name of Borrower, and hereby empowers Lender, acting as Borrower's
attorney-in-fact, as follows:  to use any funds of Borrower, including any
balance which may be held in escrow, any Borrower's Deposit and any funds which
may remain unadvanced hereunder, for the purpose of completing the Improvements
in the manner called for by the Plans; to make such additions and changes and
corrections in the Plans which shall be necessary or desirable to complete the
Improvements in the manner contemplated by the Plans; to continue all or any
existing Construction Contracts or subcontracts; to employ such contractors,
subcontractors, agents, design professionals and inspectors as shall be required
for said purposes; to pay, settle or compromise all existing bills and claims
which are or may be liens, or may be necessary or desirable for the completion
of the work or the clearing of title; to execute all the applications and
certificates in the name of Borrower which may be required by any construction
contract; and to do any and every act with respect to the construction of the
Improvements which Borrower could do in Borrower's own behalf.  Lender, acting
as Borrower's attorney-in-fact, shall also have power in such an event to
prosecute and defend all actions or proceedings in connection with the Mortgaged
Property and to take such action and require such performance as is deemed
necessary.

ARTICLE VIII

ASSIGNMENTS

8.1

Assignment of Sales Contracts.  Borrower, as additional security for the payment
and performance of the covenants, agreements and obligations of Borrower to
Lender arising under this Agreement and under all of the Loan Documents, hereby
grants a security interest in, and sells, transfers, assigns and sets over, to
Lender, its successors and assigns, all of Borrower's title and interest in and
to, and Borrower's rights, benefits and privileges under, any and all Sales
Contracts whether now existing or hereafter entered into, and all proceeds
therefrom.  In furtherance of the foregoing, Borrower hereby agrees that this
assignment of Sales Contracts is made upon the following terms and conditions:

(a)

Borrower shall pay and perform all of Borrower's covenants, agreements and
obligations under the Sales Contracts and shall promptly notify Lender in
writing, as part of the monthly reports to be delivered to Lender pursuant to
the terms and conditions of this Agreement, of any termination of any Sales
Contract.  Borrower hereby covenants and agrees not to (i) materially modify,
amend or change any Sales Contract after full execution thereof (except with
regard to change orders and extras), (ii) terminate or otherwise cancel any
fully executed Sales Contract except in the event of a default thereunder by the
purchaser or the purchaser's failure to satisfy any contingency thereunder,
(iii) take any action or exercise any right or option which would permit a
purchaser to terminate or otherwise cancel a Sales Contract, unless said
purchaser is in default thereunder, or (iv) further assign or create any further
encumbrance or hypothecation of Borrower's interest in any of the Sales
Contracts, without the prior written consent of Lender, unless required by any
Governmental Authority, in which case Borrower shall give Lender prior written
notice thereof.

(b)

Upon the occurrence of an Event of Default, Lender may elect, in its sole
discretion, to exercise, in the name of Borrower, all of Borrower's rights,
benefits and privileges under each of the Sales Contracts, including all rights
in and to all deposits and other amounts collected or otherwise received from
purchasers under the Sales Contracts; in connection with such exercise of
rights, benefits and privileges, Lender shall have full power and authority to
do all acts as may be necessary, as determined in Lender's sole discretion, to
close any transaction contemplated under any Sales Contract, including to
receive any and all amounts paid or to be paid by a purchaser in connection
therewith.  Lender shall not be required to give any notice of such election to
Borrower.  Borrower hereby covenants and agrees to pay to Lender promptly upon
demand any and all reasonable costs and expenses, including reasonable
attorneys' fees and expenses incurred by Lender in connection with such an
election by Lender to exercise its rights under this Section.  Furthermore,
promptly upon demand by Lender, Borrower shall take such actions and execute
such documents as may be necessary to facilitate Lender's exercise of its rights
hereunder, including (i) delivering to Lender all then existing Sales Contracts,
(ii) delivering, jointly with Lender, notices to purchasers of the assignment of
their respective Sales Contracts, (iii) conveying fee simple title to the
purchaser of any of the Houses by a proper, recordable warranty deed in
connection with the closing of a transaction under any of the Sales Contracts,
and (iv) instructing any necessary party, such as a title company handling a
closing, to pay to Lender the proceeds of sale which would otherwise have been
paid or payable to Borrower.

(c)

BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER AND ITS AFFILIATES HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, PENALTIES,
CLAIMS, FINES, LOST PROFITS, DEMANDS, LITIGATION, DEFENSES, COSTS, JUDGMENTS,
SUITS, PROCEEDINGS, DAMAGES, DISBURSEMENTS OR EXPENSES OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING ATTORNEYS' FEES AND EXPENSES), CONSEQUENTIAL OR OTHERWISE,
WHICH MAY AT ANY TIME BE EITHER DIRECTLY OR INDIRECTLY IMPOSED UPON, INCURRED BY
OR ASSERTED OR AWARDED AGAINST LENDER OR ANY OF LENDER'S AFFILIATES IN
CONNECTION WITH, ARISING FROM OR RELATING TO ANY ACTION OR ACTIONS TAKEN BY
LENDER PURSUANT TO THIS SECTION PRIOR TO A FORECLOSURE BY LENDER OF THE
MORTGAGED PROPERTY OR OTHER TAKING OF TITLE BY LENDER IN LIEU OF FORECLOSURE OF
THE MORTGAGED PROPERTY, INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES,
LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM LENDER'S OWN NEGLIGENCE,
EXCEPT AND TO THE EXTENT BUT ONLY TO THE EXTENT CAUSED BY LENDER'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  BORROWER'S DUTY AND OBLIGATION TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE THE PAYMENT OF THE INDEBTEDNESS
AND THE RELEASE, PARTIAL RELEASE OR FORECLOSURE (OR ACTION IN LIEU OF
FORECLOSURE) OF THE LIEN OF THE DEED OF TRUST, AND THE EXERCISE BY LENDER OF ANY
AND ALL REMEDIES SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.

(d)

So long as no Event of Default has occurred, Borrower may continue to receive
and exercise all of its rights, benefits and privileges under the Sales
Contracts, except as herein restricted or provided otherwise.

(e)

Neither the assignment contained in this Section, nor any action or actions on
the part of Lender, shall constitute an assumption of any of the covenants,
agreements or obligations of Borrower by Lender under the Sales Contracts and
Borrower shall continue to be liable for all such covenants, agreements or
obligations.  BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER AND ITS
AFFILIATES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES,
OBLIGATIONS, PENALTIES, CLAIMS, FINES, LOST PROFITS, DEMANDS, LITIGATION,
DEFENSES, COSTS, JUDGMENTS, SUITS, PROCEEDINGS, DAMAGES, DISBURSEMENTS OR
EXPENSES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING ATTORNEYS' FEES AND
EXPENSES), CONSEQUENTIAL OR OTHERWISE, WHICH MAY AT ANY TIME BE EITHER DIRECTLY
OR INDIRECTLY IMPOSED UPON, INCURRED BY OR ASSERTED OR AWARDED AGAINST LENDER OR
ANY OF LENDER'S AFFILIATES IN CONNECTION WITH, ARISING FROM OR RELATING TO ANY
FAILURE OF BORROWER TO PERFORM AND OBSERVE ANY OF SUCH OBLIGATIONS, INCLUDING
ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES
RESULTING FROM LENDER'S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT BUT ONLY TO THE
EXTENT CAUSED BY LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  BORROWER'S
DUTY AND OBLIGATION TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE
THE PAYMENT OF THE INDEBTED­NESS AND THE RELEASE, PARTIAL RELEASE OR FORECLOSURE
(OR ACTION IN LIEU OF FORECLOSURE) OF THE LIEN OF THE DEED OF TRUST, AND THE
EXERCISE BY LENDER OF ANY AND ALL REMEDIES SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.

(f)

Lender shall have the right, at any time (but shall have no obligation), to take
in its name or in the name of Borrower or otherwise, such action as Lender may
at any time or from time to time reasonably determine to be necessary to protect
the rights of Lender as the assignee of Borrower hereunder.  Lender shall incur
no liability on account of any action taken by it or on its behalf in good faith
pursuant to the foregoing sentence or otherwise hereunder, whether or not the
same shall prove to be improper, inadequate or invalid, in whole or in part.

(g)

Upon the full and complete payment and performance of all of the covenants,
agreements and obligations of Borrower to Lender arising under this Agreement
and the other Loan Documents, the assignment contained in this Section shall
become null and void.

8.2

Assignment of Construction Contract. Borrower, as additional security for the
payment and performance of the covenants, agreements and obligations of Borrower
to Lender arising under this Agreement and under all of the Loan Documents,
hereby grants a security interest in, and sells, transfers, assigns and sets
over, to Lender, its successors and assigns, all of Borrower's title and
interest in and to, and Borrower's rights, benefits and privileges under, each
Construction Contract upon the following terms and conditions:

(a)

Borrower represents and warrants that the copy of each Construction Contract the
Borrower has furnished or will furnish to Lender is or will be (as applicable) a
true and complete copy thereof, including all amendments thereto, if any, and
that Borrower's interest therein is not subject to any claim, setoff or
encumbrance.

(b)

Neither this assignment nor any action by Lender shall constitute an assumption
by Lender of any obligations under any Construction Contract, and Borrower shall
continue to be liable for all obligations of Borrower thereunder, Borrower
hereby agreeing to perform all of its obligations under each Construction
Contract.  Borrower agrees to indemnify and hold Lender harmless against and
from any loss, cost, liability or expense (including attorneys' fees) resulting
from any failure of Borrower to so perform.

(c)

Lender shall have the right at any time (but shall have no obligation) to take
in its name or in the name of Borrower such action as Lender may at any time
determine to be reasonably necessary or advisable to cure any default by
Borrower under any Construction Contract or to protect the rights of Borrower or
Lender thereunder.  Lender shall incur no liability if any action so taken by it
or in its behalf shall prove to be inadequate or invalid, and Borrower agrees to
indemnify and hold Lender harmless against and from any loss, cost, liability or
expense (including reasonable attorneys' fees) incurred in connection with any
such action.

(d)

Effective automatically upon and at all times during the continuance of an Event
of Default, Borrower hereby irrevocably constitutes and appoints Lender as
Borrower's attorney-in-fact, in Borrower's or Lender's name, to enforce all
rights of Borrower under each Construction Contract.  Such appointment is
coupled with an interest and is therefore irrevocable.

(e)

Prior to the occurrence of an Event of Default, Borrower shall have the right to
exercise its rights as owner under each Construction Contract, provided that
Borrower shall not cancel or amend any Construction Contract or do or suffer to
be done any act which would impair the security constituted by this assignment
without the prior written consent of Lender.

(f)

This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Lender which
assumes Lender's rights and obligations under this Agreement.

8.3

Assignment of Plans.  Borrower, as additional security for the payment and
performance of the covenants, agreements and obligations of Borrower to Lender
arising under this Agreement and under all of the Loan Documents, hereby grants
a security interest in, and sells, transfers, assigns and sets over, to Lender,
its successors and assigns, all of Borrower's title and interest in and to, and
Borrower's rights, benefits and privileges under, the Plans and hereby
represents and warrants to and agrees with Lender as follows:

(a)

Each schedule of the Plans delivered or to be delivered to Lender is and shall
be a complete and accurate description of the Plans.

(b)

The Plans are and shall be complete and adequate for the construction of the
Improvements and there have been no modifications thereof except as described in
such schedule.  Subject to Section 6.16 of this Agreement, the Plans shall not
be modified without the prior written consent of Lender.

(c)

Lender may use the Plans for any purpose relating to the Improvements, including
inspections of construction and the completion of the Improvements.

(d)

Lender's acceptance of this assignment shall not constitute approval of the
Plans by Lender.  Lender has no liability or obligation in connection with the
Plans and no responsibility for the adequacy thereof or for the construction of
the Improvements contemplated by the Plans.  Lender has no duty to inspect the
Improvements, and if Lender should inspect the Improvements, Lender shall have
no liability or obligation to Borrower or any other party arising out of such
inspection.  No such inspection nor any failure by Lender to make objections
after any such inspection shall constitute a representation by Lender that the
Improvements are in accordance with the Plans or any other requirement or
constitute a waiver of Lender's right thereafter to insist that the Improvements
be constructed in accordance with the Plans or any other requirement.

(e)

This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Lender which
assumes Lender's rights and obligations under this Agreement.

ARTICLE IX

LENDER'S DISCLAIMERS - BORROWER'S INDEMNITIES

9.1

No Obligation by Lender to Construct.  Lender has no liability or obligation
whatsoever or howsoever in connection with the Land or Improvements or the
development, construction or completion thereof or work performed thereon, and
has no obligation except to disburse the Loan proceeds as herein agreed.  Lender
is not obligated to inspect the Improvements, and Lender is not liable, and
under no circumstances whatsoever will Lender be or become liable, for the
performance or default of any Contractor or subcontractor, or for any failure to
construct, complete, protect or insure the Mortgaged Property, or any part
thereof, or for the payment of any cost or expense incurred in connection
therewith, or for the performance or nonperformance of any obligation of any
Loan Party to Lender or to any other person, firm or entity, without limitation.
 Nothing, including without limitation any disbursement of Loan proceeds or the
Borrower's Deposit, or acceptance of any document or instrument, shall be
construed as such a representation or warranty, express or implied, on Lender's
part.

9.2

No Obligation by Lender to Operate.  Any term or condition of any of the Loan
Documents to the contrary notwithstanding, Lender shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of any Loan Party.  Any term or condition of the Loan
Documents which permits Lender to disburse funds, whether from the proceeds of
the Loan, the Borrower's Deposit or otherwise, or to take or refrain from taking
any action with respect to any Loan Party, the Mortgaged Property or any other
collateral for repayment of the Loan, shall be deemed to be solely to permit
Lender to audit and review the management, operation and conduct of the business
and affairs of any Loan Party, and to maintain and preserve the security given
by Borrower to Lender for the Loan, and may not be relied upon by any other
person.  Further, Lender shall not have, has not assumed and by its execution
and acceptance of this Agreement hereby expressly disclaims any liability or
responsibility for the payment or performance of any indebtedness or obligation
of any Loan Party and no term or condition of the Loan Documents, shall be
construed otherwise.  BORROWER HEREBY INDEMNIFIES AND AGREES TO HOLD LENDER
HARMLESS FROM AND AGAINST ANY COST, EXPENSE OR LIABILITY INCURRED OR SUFFERED BY
LENDER AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY OBLIGATION OR RESPONSIBILITY
OF LENDER FOR THE MANAGEMENT, OPERATION AND CONDUCT OF THE BUSINESS AND AFFAIRS
OF BORROWER, GUARANTOR OR ANY OTHER LOAN PARTY, OR AS A RESULT OF ANY ASSERTION
OR CLAIM OF ANY LIABILITY OR RESPONSIBILITY OF LENDER FOR THE PAYMENT OR
PERFORMANCE OF ANY INDEBTEDNESS OR OBLIGATION OF BORROWER, GUARANTOR OR ANY
OTHER LOAN PARTY.

9.3

INDEMNITY BY BORROWER.  BORROWER HEREBY INDEMNIFIES LENDER AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND
AGENTS FROM, AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES TO WHICH ANY OF THEM MAY
BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND
EXPENSES ARISE FROM OR RELATE TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY OR FROM ANY INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, INCLUDING ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING RELATING TO ANY OF THE FOREGOING, INCLUDING ANY CLAIMS, LOSSES,
COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM LENDER'S
OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT BUT ONLY TO THE EXTENT CAUSED BY
LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT INTENDING TO LIMIT THE
REMEDIES AVAILABLE TO LENDER WITH RESPECT TO THE ENFORCEMENT OF ITS
INDEMNIFICATION RIGHTS AS STATED HEREIN OR AS STATED IN ANY LOAN DOCUMENT, IN
THE EVENT ANY CLAIM OR DEMAND IS MADE OR ANY OTHER FACT COMES TO THE ATTENTION
OF LENDER IN CONNECTION WITH, RELATING OR PERTAINING TO, OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH LENDER REASONABLY BELIEVES
MIGHT INVOLVE OR LEAD TO SOME LIABILITY OF LENDER, BORROWER SHALL, IMMEDIATELY
UPON RECEIPT OF WRITTEN NOTIFICATION OF ANY SUCH CLAIM OR DEMAND, ASSUME IN FULL
THE PERSONAL RESPONSIBILITY FOR AND THE DEFENSE OF ANY SUCH CLAIM OR DEMAND AND
PAY IN CONNECTION THEREWITH ANY LOSS, DAMAGE, DEFICIENCY, LIABILITY OR
OBLIGATION, INCLUDING LEGAL FEES AND COURT COSTS INCURRED IN CONNECTION
THEREWITH.  IN THE EVENT OF COURT ACTION IN CONNECTION WITH ANY SUCH CLAIM OR
DEMAND, BORROWER SHALL ASSUME IN FULL THE RESPONSIBILITY FOR THE DEFENSE OF ANY
SUCH ACTION AND SHALL IMMEDIATELY SATISFY AND DISCHARGE ANY FINAL DECREE OR
JUDGMENT RENDERED THEREIN.  LENDER MAY, IN ITS SOLE DISCRETION, MAKE ANY
PAYMENTS SUSTAINED OR INCURRED BY REASON OF ANY OF THE FOREGOING; AND BORROWER
SHALL IMMEDIATELY REPAY TO LENDER, IN CASH AND NOT WITH PROCEEDS OF THE LOAN,
THE AMOUNT OF SUCH PAYMENT, WITH INTEREST THEREON AT THE MAXIMUM RATE OF
INTEREST PERMITTED BY APPLICABLE LAW FROM THE DATE OF SUCH PAYMENT.  LENDER
SHALL HAVE THE RIGHT TO JOIN BORROWER AS A PARTY DEFENDANT IN ANY LEGAL ACTION
BROUGHT AGAINST LENDER, AND BORROWER HEREBY CONSENTS TO THE ENTRY OF AN ORDER
MAKING BORROWER A PARTY DEFENDANT TO ANY SUCH ACTION.

9.4

No Agency.  Nothing herein shall be construed as making or constituting Lender
as the agent of any Loan Party in making payments pursuant to any construction
contracts or subcontracts entered into by any Loan Party for construction of the
Improvements or otherwise.  The purpose of all requirements of Lender hereunder
is solely to allow Lender to check and require documentation (including lien
waivers) sufficient to protect Lender and the Loan contemplated hereby.
 Borrower shall have no right to rely on any procedures required by Lender,
Borrower hereby acknowledging that Borrower has sole responsibility for
constructing the Improvements and paying for work done in accordance therewith
and that Borrower has solely, on Borrower's own behalf, selected or approved
each contractor, each subcontractor and each materialman, Lender having no
responsibility for any such persons or entities or for the quality of their
materials or workmanship.

ARTICLE X

RELEASES

10.1

Releases.  Borrower shall have the right to obtain releases of Houses from the
lien of the Deed of Trust (and, contemporaneously therewith, from the Existing
Liens as well) upon and subject to the following terms and conditions:

(a)

No Event of Default shall have occurred and be continuing; there shall exist no
Material Adverse Effect; and no provision of law, any order of any Governmental
Authority, or any regulation, rule or interpretation thereof, shall have had any
material adverse effect on the validity or enforceability of any Loan Document.

(b)

Borrower shall submit to Lender a legal description of the House to be released,
together with information necessary for Lender to process the  release,
including the name and address of the title company, if any, to whose attention
the release instrument and instructions relating thereto should be directed,
numbers that reference the release (i.e., order numbers, release numbers, etc.)
and the date when such release is to become effective.

(c)

Borrower shall pay all accrued but unpaid interest on and the principal balance
of the Loan applicable to the portion of the Mortgaged Property covered by such
partial release (the "Partial Release Price").

ARTICLE XI

MISCELLANEOUS

11.1

Maximum Interest.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Indebtedness
(or applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to the Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to any of the
Indebtedness, (ii) contracted for, charged or received by reason of Lender's
exercise of the option to accelerate the maturity of the Note and/or any other
portion of the Indebtedness, or (iii) Borrower will have paid or Lender will
have received by reason of any voluntary prepayment by Borrower of the Note
and/or any of the other Indebtedness, then it is Borrower's and Lender's express
intent that all amounts charged in excess of the Maximum Lawful Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Maximum
Lawful Rate theretofore collected by Lender shall be credited on the principal
balance of the Note and/or any of the other Indebtedness (or, if the Note and
all other  Indebtedness have been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against any other Indebtedness then owing by Borrower to Lender.  Borrower
hereby agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or other Indebtedness then
owing by Borrower to Lender.  All sums contracted for, charged or received by
Lender for the use, forbearance or detention of any of the Indebtedness,
including any portion of the debt evidenced by the Note shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of the Note and/or other Indebtedness (including any
and all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of the Note and/or other Indebtedness does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to the
Note and/or the other Indebtedness for so long as any Indebtedness is
outstanding.  In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Note and/or any of the other
Indebtedness.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

11.2

Taxes and Fees.  Unless otherwise prohibited by applicable law, should any tax
(other than a tax based upon the net income of Lender) or recording or filing
fee become payable in respect of any Loan Document, any of the Mortgaged
Property, any of the Indebtedness or any amendment, modification or supplement
hereof or thereof, Borrower agrees to pay such taxes (or reimburse Lender
therefor upon demand for reimbursement), together with any interest or penalties
thereon, and agrees to hold Lender harmless with respect thereto.

11.3

Governing Law.  Each Loan Document shall be deemed to have been delivered in the
State of Texas, and shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, except to the extent that the
Uniform Commercial Code, other personal property law or real property law of
another jurisdiction where Mortgaged Property is located is applicable, and
except to the extent expressed to the contrary in any Loan Document.  Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

11.4

Audits of Mortgaged Property; Fees.  Lender shall have the right from time to
time to audit the Mortgaged Property, but so long as no uncured Event of Default
exists not more frequently than once per calendar year.  Borrower agrees to
reimburse Lender, on demand, for customary and reasonable fees and costs
incurred by Lender for such audits and for each appraisal of Mortgaged Property
and financial analysis and examination of Borrower or any other Loan Party
performed from time to time.

11.5

Costs and Expenses.  Borrower shall pay Lender, on demand, all costs and
expenses, including reasonable attorneys' fees and legal expenses (whether
inside or outside counsel is used), incurred by Lender in perfecting, revising,
protecting or enforcing any of its rights or remedies against any Loan Party or
any Mortgaged Property, or otherwise incurred by Lender in connection with any
Event of Default or the enforcement of the Loan Documents or the Indebtedness.
 Following Lender's demand upon Borrower for the payment of any such costs and
expenses, and until the same are paid in full, the unpaid amount of such costs
and expenses shall constitute Indebtedness and shall bear interest at the
Default Rate.

11.6

Notices.  All notices and other communications provided for in any Loan Document
(unless otherwise expressly stipulated therein) or contemplated thereby, given
thereunder or required by law to be given, shall be in writing (unless expressly
provided to the contrary).  If personally delivered, such notices shall be
effective when delivered, and in the case of mailing or delivery by overnight
courier, such notices shall be effective when placed in an envelope and
deposited at a post office or official depository under the exclusive care and
custody of the United States Postal Service or delivered to an overnight
courier, postage prepaid, in each case addressed to the parties as set forth in
this Agreement, or to such other address as a party shall have designated to the
other in writing in accordance with this Section.  In the case of mailing, the
mailing shall be by certified or first class mail.  The giving of at least five
(5) days' notice before Lender shall take any action described in any notice
shall conclusively be deemed reasonable for all purposes; provided, that this
shall not be deemed to require Lender to give such five (5) days' notice, or any
notice, if not specifically required to do so in this Agreement.

11.7

Further Action.  Borrower, from time to time, upon written request of Lender,
will promptly make, execute, acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further action as may be reasonably
required to carry out the intent and purpose of the Loan Documents, and to
provide for the Loan thereunder and payment of the Note, according to the intent
and purpose therein expressed.

11.8

Successors and Assigns; Participation.  This Agreement shall be binding upon and
shall inure to the benefit of Borrower and Lender and their respective
successors and assigns.  The foregoing shall not authorize any assignment or
transfer by Borrower, of any of its respective rights, duties or obligations
hereunder, such assignments or transfers being expressly prohibited.  Lender,
however, may freely assign, by syndication, participation or similar transaction
only, its rights and obligations hereunder, and is hereby authorized to disclose
to any such assignee or participant (or proposed assignee or participant) any
financial or other information in its knowledge or possession regarding any Loan
Party or the Indebtedness.

11.9

Indulgence.  No delay or failure of Lender in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, nor the exercise of any other right, power or
privilege available to Lender.  The rights and remedies of Lender hereunder are
cumulative and are not exclusive of any rights or remedies of Lender.

11.10

Amendment and Waiver.  No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which given.

11.11

Severability.  In case any one or more of the obligations of any Loan Party
under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.

11.12

Headings and Construction of Terms.  The headings of the various subsections
hereof are for convenience of reference only and shall in no way modify or
affect any of the terms or provisions hereof.  Where the context herein
requires, the singular number shall include the plural, and any gender shall
include any other gender.

11.13

Independence of Covenants.  Each covenant hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any such
covenant, the fact that it would be permitted by an exception to, or would be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of any Event of Default.

11.14

Reliance on and Survival of Various Provisions.  All terms, covenants,
agreements, indemnities, representations and warranties of any Loan Party made
in any Loan Document, or in any certificate, report, financial statement or
other document furnished by or on behalf of any Loan Party in connection with
any  Loan Document, shall be deemed to have been relied upon by Lender,
notwithstanding any investigation heretofore or hereafter made by Lender or on
Lender's behalf, and shall survive the termination of this Agreement and the
repayment in full of the Indebtedness.

11.15

Effective Upon Execution.  This Agreement shall become effective upon the
execution hereof by Lender and Borrower, and shall remain effective until the
Indebtedness under this Agreement and the Note and the related Loan Documents
shall have been repaid and discharged in full and no commitment to extend any
credit hereunder (whether optional or obligatory) remains outstanding.

11.16

No Third Party Beneficiaries.  The benefits of this Agreement shall not inure to
any third party.  This Agreement shall not be construed to make or render Lender
liable to any materialmen, subcontractors, contractors, laborers or others for
goods and materials supplied or work and labor furnished in connection with the
construction of the Improvements or for debts or claims accruing to any such
persons or entities against Borrower.  Lender shall not be liable for the manner
in which any Advances under this Agreement may be applied by Borrower,
Contractor and any of Borrower's other contractors or subcontractors.
 Notwithstanding anything contained in the Loan Documents, or any conduct or
course of conduct by the parties hereto, before or after signing the Loan
Documents, this Agreement shall not be construed as creating any rights, claims
or causes of action against Lender, or any of its officers, directors, agents or
employees, in favor of any contractor, subcontractor, supplier of labor or
materials, or any of their respective creditors, or any other person or entity
other than Borrower.  Without limiting the generality of the foregoing, Advances
made to any contractor, subcontractor or supplier of labor or materials,
pursuant to any requests for Advances, whether or not such request is required
to be approved by Borrower, shall not be deemed a recognition by Lender of a
third-party beneficiary status of any such person or entity.

11.17

Complete Agreement; Conflicts.  The Loan Documents contain the entire agreement
of the parties thereto, and none of the parties shall be bound by anything not
expressed in writing.  In the event that and to the extent that any of the
terms, conditions or provisions of any of the other Loan Documents are
inconsistent with or in conflict with any of the terms, conditions or provisions
of this Agreement, the applicable terms, conditions and provisions of this
Agreement shall govern and control.

11.18

Exhibits, Addenda and Schedules.  The Addenda, Exhibits and Schedules  attached
to this Agreement are incorporated into this Agreement by this reference and
made a part hereof for all purposes.

11.19

Renewal and Restatement.  The Indebtedness is in renewal, extension,
modification, restatement and replacement of, but not in extinguishment or
novation of, the indebtedness evidenced by the Original Note and secured by the
Original Deed of Trust, each as conveyed and assigned by SPOC to Lender as
provided in Section 1.1 hereof.

11.20

WAIVER OF JURY TRIAL.  LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EITHER OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF ANY
LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF EITHER OF THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED
IN ANY RESPECT OR RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY EACH OF THEM.

11.21

ORAL AGREEMENTS INEFFECTIVE.  THIS AGREEMENT AND THE OTHER "LOAN AGREEMENTS" (AS
DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE CODE, AS
AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS AGREEMENT
AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of the Page Left Blank Intentionally

Signature Page Follows


#















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

LENDER:

COMERICA BANK,
a Michigan banking corporation


By: /s/ Shery Layne

Shery Layne, Senior Vice President – Texas Division




BORROWER:




CALERA COURT, L.P.,

a Texas limited partnership




By: Calera Court Management, L.L.C.,

a Texas limited liability company,

its General Partner




By: Stratus Properties Operating Co., L.P.,

a Delaware limited partnership

its Manager




By: STRS, L.L.C., a Delaware limited

liability company, its General Partner




By: Stratus Properties Inc.,

a Delaware corporation,

its Sole Member




By: /s/ John E. Baker

John E. Baker

Senior Vice President




List of Attachments:




Schedule of Definitions

Exhibit A – Legal Description





#















SCHEDULE OF DEFINITIONS

Acceptable Accounting Standards:

GAAP

Acceptance Termination Date:

September 21, 2005.  Lender, in its sole discretion, will consider extensions of
the Acceptance Termination Date, the Maturity Date and the Model House Threshold
Date on or prior to September 21, 2004 and on or prior to each anniversary
thereafter during the term of the Loan and will promptly inform Borrower of
Lender's determination in connection with same.

Appraisal Fee:

$0.00 (without limiting Borrower's obligation to pay for the cost of each
Appraisal, or to reimburse Lender for the cost of each Appraisal paid for by
Lender).

Completion Date:

With respect to each House, the date that is nine (9) months after the
Commencement Date subject to extension due to Force Majeure, but in no event
beyond the maturity date of the Note.

Design Professional:

Cornerstone Group Architects


Attn:  Bob Wetmore


7000 Bee Caves Rd., Suite 200


Austin, Texas 78746

Fees:

The following fees, which shall be paid, if applicable, at the time or event as
specified in the Agreement:  Loan Origination Fee, Inspection Fee, Partial
Release Fee

General Contractor:

Brian A. Bailey Homes, Inc.


5524 Bee Caves Rd., Bldg. K-5


Austin, Texas 78746

Guarantors:

Stratus Properties Inc.
98 San Jacinto Boulevard, Suite 220
Austin, Texas  78701-4281

Inspection Fee:

$25.00 for each inspection for each Improvement inspected pursuant to an
Application for Advance

Loan Origination Fee:

As to each House, one-half percent (0.5%) of the Approved Budget for such House.

Maximum Aggregate

Advances Per House

The Maximum Aggregate Advances Per House for each Model House must be eliminated
altogether (i.e., given a value of zero) by payment to Lender of the outstanding
Maximum Aggregate Advances Per House for the applicable Model House (i.e., all
Advances attributable to such Model House) upon the earlier to occur of (i) the
date which is twenty four (24) months after the date of Acceptance of such Model
House (the "Model House Threshold Date"), or (ii) the Maturity Date.  Further,
if the Model House Threshold Date and the Maturity Date are extended by Lender
in its sole discretion (without implying any obligation to do so nor any
obligation to consider requests for any such extension), the Maximum Aggregate
Advances Per House for each Model House must be reduced by payment to Lender by
Borrower of ten percent (10%) of the outstanding balance of the Maximum
Aggregate Advances Per House for the applicable Model House upon the original
Model House Threshold Date and then reduced by an additional ten percent (10%)
of the original Maximum Aggregate Advances Per House for the applicable Model
House upon the expiration of each succeeding twelve (12) month period thereafter
and continuing until the earlier of the extended Model House Threshold Date or
the extended Maturity Date, at which time the Maximum Aggregate Advances Per
House for the applicable Model House is eliminated altogether (i.e., given a
value of zero).

The outstanding balance of the Maximum Aggregate Advances Per House for each
Spec House must be (i) reduced by payment to Lender by Borrower of five percent
(5%) of the outstanding balance of the Maximum Aggregate Advances Per House for
the applicable Spec House (i.e., 5% of all Advances attributable to such Spec
House) upon the expiration of twelve (12) months from the Acceptance of such
Spec House; and (ii) eliminated altogether (i.e., given a value of zero) by
payment to Lender of the outstanding Maximum Aggregate Advances Per House for
the applicable Spec House (i.e., all Advances attributable to such Spec House)
upon the earlier to occur of (A) the date which is eighteen (18) months from the
date of Acceptance of such Spec House, or (B) the Maturity Date.

The Maximum Aggregate Advances Per House for each House that is not a Spec House
nor a Model House must be eliminated altogether (i.e., given a value of zero) by
payment to Lender of the outstanding Maximum Aggregate Advances Per House for
the applicable House upon the earlier to occur of (i) the date which is twelve
(12) months from the Acceptance of such House, or (ii) the Maturity Date.

In the context of the entire Mortgaged Property, the term "Maximum Aggregate
Advances Per House" shall mean the sum of the various Maximum Aggregate Advances
Per House so assigned to each House which then comprises a portion of the
Mortgaged Property, but under no circumstance shall such total exceed the
Maximum Commitment.  NONE OF THE FORMULAS OR TIME PERIODS FOR CALCULATING THE
MAXIMUM AGGREGATE ADVANCES PER HOUSE HEREUNDER SHALL BE DEEMED TO EXTEND OR
OTHERWISE AFFECT THE MATURITY DATE, IT BEING EXPRESSLY AGREED AND UNDERSTOOD
THAT THE MATURITY DATE MAY OCCUR AND THE LOAN BE DUE AND PAYABLE IN FULL PRIOR
TO THE EXPIRATION OF CERTAIN TIME PERIODS DESCRIBED HEREIN.

Minimum Earnest Money Deposit:

$5,000.00

Model House Limit:

No more than two (2) Model Houses at any time.

Spec House Limit:

No more than two (2) Spec Houses at any time.

 






#









EXHIBIT "A"

Property Description

Units 1 through 17, together with the undivided interest in and to the General
and Limited Common Elements appurtenant thereto, of CALERA COURT CONDOMINIUMS, a
condominium project in Travis County, Texas, according to the Declaration of
Condominium and the attached plats and exhibits of record under Document No.
2003111246, of the Official Public Records of Travis County, Texas.













